 

 

CONTRIBUTION AND SALE AGREEMENT BY AND AMONG

 

THE MEMBERS OF SOUTH ENTERPRISE, LLC,

 

SOUTH ENTERPRISE, LLC,

 

THE EQUITYHOLDERS OF NUTRIBRANDS, LTDA.,

 

NUTRIBRANDS, LTDA.,

 

NUTRIBRANDS HOLDINGS, LLC,

 

AND

 

RODRIGO NOGUEIRA

 

DATED AS OF OCTOBER, 30 2019

 

THIS DOCUMENT REMAINS SUBJECT IN ALL RESPECTS TO HOLDINGS’ DUE DILIGENCE REVIEW.
THIS DOCUMENT IS NOT INTENDED TO BE, AND SHALL NOT CONSTITUTE A LEGALLY BINDING
AGREEMENT UNTIL EXECUTED BY ALL PARTIES HERETO.

 



   

 

 



TABLE OF CONTENTS

 

  Page ARTICLE 1 CERTAIN DEFINITIONS 1 Section 1.1 Definitions 1     ARTICLE 2
PURCHASE AND SALE 13 Section 2.1 Contribution and Sale of the Interests 13
Section 2.2 Excluded Liabilities 13 Section 2.3 Closing of the Transactions 13
Section 2.4 Deliveries at the Closing 13 Section 2.5 Working Capital Financing
Obligations of Holdings 14 Section 2.6 Distributions to SELLERs and Byer 18    
ARTICLE 3 REPRESENTATIONS AND WARRANTIES OF THE COMPANY 19 Section 3.1
Organization and Qualification 19 Section 3.2 Capitalization of the Companies 20
Section 3.3 Authority and Enforceability 21 Section 3.4 Financial Statements 21
Section 3.5 Consents and Approvals; No Violations 22 Section 3.6 Material
Contracts 23 Section 3.7 Absence of Changes 26 Section 3.8 Litigation 28 Section
3.9 Compliance with Applicable Law 28 Section 3.10 Employee Plans 29 Section
3.11 Environmental Matters 30 Section 3.12 Intellectual Property 30 Section 3.13
Labor Matters 33 Section 3.14 Insurance 34 Section 3.15 Tax Matters 34 Section
3.16 Real and Personal Property 37 Section 3.17 Transactions with Affiliates 38
Section 3.18 Customers and Suppliers 38 Section 3.19 Privacy and Data Protection
39 Section 3.20 Absence of Unlawful Payments 41 Section 3.21 Bank Accounts 41
Section 3.22 Regulatory Compliance 41     ARTICLE 4 REPRESENTATIONS AND
WARRANTIES OF SELLERS 41 Section 4.1 Authority and Enforceability 41 Section 4.2
Consents and Approvals; No Violations 42 Section 4.3 Title to the Interests 42
Section 4.4 Litigation 42 Section 4.5 No Insolvency 42 Section 4.6
Representation By Counsel 42

 

 -i- 

 

 

ARTICLE 5 REPRESENTATIONS AND WARRANTIES OF HOLDINGS 43 Section 5.1 Organization
43 Section 5.2 Authority 43 Section 5.3 Consents and Approvals; No Violations 43
Section 5.4 Brokers 44 Section 5.5 Solvency 44     ARTICLE 6 COVENANTS 44
Section 6.1 Confidentiality 44 Section 6.2 Tax Matters 44 Section 6.3 Public
Announcements 47 Section 6.4 Indemnification; Directors’ and Officers’ Insurance
47 Section 6.5 Documents and Information 48 Section 6.6 Restrictive Covenants 48
Section 6.7 Release 50 Section 6.8 Delivery of Data Room Contents 51 Section 6.9
Termination of Affiliate Transactions 51     ARTICLE 7 DELIVERIES AT CLOSING 51
Section 7.1 SELLER Deliveries 51 Section 7.2 Holdings Deliveries 52     ARTICLE
8 SURVIVAL OF REPRESENTATIONS, WARRANTIES AND COVENANTS; INDEMNIFICATION 52
Section 8.1 Survival of Representations, Warranties and Covenants 52 Section 8.2
General Indemnification 53 Section 8.3 Third Party Claims 54 Section 8.4
Limitations on Indemnification Obligations 55 Section 8.5 Treatment of Indemnity
Payments 56 Section 8.6 Manner of Payment; Escrow Release 57     ARTICLE 9
MISCELLANEOUS 57 Section 9.1 Entire Agreement; Assignment 57 Section 9.2 Notices
57 Section 9.3 Governing Law 58 Section 9.4 Fees and Expenses 58 Section 9.5
Construction; Interpretation 58 Section 9.6 Exhibits and Schedules 59 Section
9.7 PARPIEs in Interest 59 Section 9.8 Severability 59 Section 9.9 Counterparts;
Facsimile Signatures 59 Section 9.10 WAIVER OF JURY TRIAL 59 Section 9.11
Jurisdiction and Venue 60 Section 9.12 Remedies 60 Section 9.13 Amendment 60
Section 9.14 Extension; Waiver 61 Section 9.15 SELLERs Representative 61 Section
9.16 Time of Essence 63 Section 9.17 Post Closing Items 63

 

 -ii- 

 

 

CONTRIBUTION AND SALE AGREEMENT

 

This CONTRIBUTION AND SALE AGREEMENT (this “Agreement”), dated as of October 30,
2019, is made by and among (i) South Enterprise, LLC, a limited liability
company (“South Enterprise”), (ii) the members of South Enterprise listed on the
signature pages hereto (each, an “SE Member” and, collectively, the “SE
Members”), (iii) Nutribrands, LTDA, a limited company, is ruled by the Brazilian
Law (“Nutribrands” and, collectively, with South Enterprise the “Companies” and,
each, a “Company”), (iv) the equity holders of Nutribrands listed on the
signature pages hereto (each, an “NB Equity Holder” and, collectively, the “NB
Equity Holders” and, collectively, with the SE Members, the “SELLERs” and, each,
a “SELLER”), (v) Nutribrands Holdings, LLC, a Delaware limited liability company
and wholly-owned subsidiary of Verus International, Inc., (“Holdings”), (vi)
Verus International, Inc., a Delaware corporation (“BUYER”), and (vii) Rodrigo
Nogueira, solely in his/ capacity as the SELLER’s representative (“SELLER’s
Representative”). The Companies, SELLERs, Holdings and the SELLERs
Representative may be referred to herein from time to time as a “Party” and
collectively as the “PARTIES”. Capitalized terms used but not otherwise defined
herein have the meanings set forth in Section 1.1.

 

WHEREAS, SELLERs collectively own all of the issued and outstanding (a) limited
liability company interests of the South Enterprise, LLC (the “SE Interests”),
and (b) equity interests of Nutribrands (the “NB Interests” and, collectively,
with the SE Interests and NB Interests, the “Interests”);

 

WHEREAS, the PARTIES desire that, subject to the terms and conditions hereof,
SELLERs will contribute all of the Interests to Holdings in exchange for Units,
representing in the aggregate forty-nine percent (49%) of the issued and
outstanding membership interests of Holdings (the “SELLER Units”); and

 

WHEREAS, as soon as practicable after the execution and delivery of this
Agreement and as a condition and inducement to Holdings’ willingness to enter
into this Agreement, the employees of the Company set forth on Schedule A
attached hereto (the “Key Employees”), have entered into executive employment
agreements with Holdings or its Affiliate (the “Key Employment Agreements”).

 

NOW, THEREFORE, in consideration of the premises and the mutual promises
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the PARTIES hereby agree as
follows:

 

ARTICLE 1

CERTAIN DEFINITIONS

 

Section 1.1 Definitions. As used in this Agreement, the following terms have the
respective meanings set forth below.

 

“Action” means any charge, complaint, litigation, hearing, investigation, audit,
arbitration, suit, claim, action or proceeding by or before any Governmental
Entity, mediator or arbitrator, at Law or in equity.

 

 -1- 

 

 

“Affiliate” means, with respect to any Person, any other Person who directly or
indirectly, through one or more intermediaries, controls, is controlled by, or
is under common control with, such Person. The term “control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of a Person, whether through the
ownership of voting securities, by contract or otherwise, and the terms
“controlled” and “controlling” have meanings correlative thereto.

 

“Agreement” has the meaning set forth in the introductory paragraph to this
Agreement.

 

“Ancillary Documents” has the meaning set forth in Section 3.3.

 

“Bank Account” has the meaning in Section 3.21.

 

“Basket” has the meaning set forth in Section 8.4(a).

 

“Business Associate” means a “business associate” as defined in 45 C.F.R. §
160.103 of HIPAA.

 

“Business Associate Agreement” means a written agreement between a Business
Associate and a Covered Entity that satisfies the requirements set forth in
HIPAA (including under 45 C.F.R. §§ 164.308(b) and 164.502(e)) and contains all
elements required by HIPAA (including under 45 C.F.R §§ 164.314(a) and
164.504(e)).

 

“Business Day” means a day, other than a Saturday or Sunday, on which commercial
banks in Washington, DC and Brazil are open for the general transaction of
business.

 

“Business Plan” means Nutribrands’ 5-year financial business projection as
presented in Schedule B.

 

“Holdings” has the meaning set forth in the introductory paragraph to this
Agreement.

 

“Holdings Indemnitee” has the meaning set forth in Section 8.2(a).

 

“Closing” has the meaning set forth in Section 2.3.

 

“Closing Date” has the meaning set forth in Section 2.3.

 

“COBRA” means Part 6 of Subtitle B of Title I of ERISA, Section 4980B of the
Code and any similar state Law.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

 -2- 

 

 

“Company” and “Companies” has the meaning set forth in the introductory
paragraph to this Agreement.

 

“Company Business” has the meaning of all business activities of the Companies
as required to develop, import, and sell all of its products, through
utilization of all of its Trademarks, throughout the food supplement and vitamin
markets.

 

“Company Intellectual Property” has the meaning set forth in Section 3.12(a)

 

“Company Material Adverse Effect” means a change, event or effect that,
individually or in the aggregate, has or would reasonably be expected to (a)
have a material adverse effect on the assets, Interests, condition (financial or
otherwise), business, prospects or results of operations of any Company or (b)
prevent, materially impair or materially delay the ability of SELLERs to
consummate the Transactions; provided, however, that any adverse change, event
or effect arising from or related to (i) conditions affecting the United States
economy or any foreign economy generally, (ii) any national or international
political or social conditions, including the engagement in hostilities, whether
or not pursuant to the declaration of a national emergency or war, or the
occurrence of any military or terrorist attack or otherwise, (iii) financial,
banking or securities markets (including any disruption thereof and any decline
in the price of any security or any market index), (iv) changes in GAAP (or the
interpretation thereof) or (v) any change that is generally applicable to the
industries or markets in which any Company operates shall not be taken into
account in determining whether a “Company Material Adverse Effect” has occurred;
provided that, with respect to a matter described in any of the foregoing
clauses (i) – (v), such matter shall only be excluded to the extent that such
matter does not have a disproportionate effect on any Company relative to other
comparable entities operating in the industry in which such Company operates.

 

“Company Personnel” means and includes any Person who was an employee,
consultant or independent contractor of any Company on the date of such hiring,
solicitation, interference, or disclosure; provided, however, that a SELLER will
not be deemed to have violated the non- solicitation restrictions in Section
6.6(c) if any Company Personnel responds directly to a general advertisement of
another Person as long as such SELLER has no involvement or participation,
either directly or indirectly, in the non-solicitation or employment of such
Person (and at the written request of any Company provide an affidavit to that
effect).

 

“Company Real Property” has the meaning set forth in Section 3.16(a).

 

“Company Registered IP” has the meaning set forth in Section 3.12 (f).

 

“Company Releasee” has the meaning set forth in Section 6.7.

 

“Competitor” has the meaning set forth in Section 6.6(a).

 

“Computer Hardware” means any computer hardware, equipment and peripherals of
any kind and of any platform, including desktop and laptop personal computers,
handheld computerized devices, servers, mid-range and mainframe computers,
process control and distributed control systems, and network telecommunications
equipment that is used internally in the operation of the Company Business.

 

 -3- 

 

 

“Computer Software” means any computer programs, including operating systems and
applications for software, implementations of algorithms, and program
interfaces, whether in source code or object code and all documentation,
including user manuals relating to the foregoing that is used internally in the
operation of the Company Business.

 

“Confidential Information” has the meaning set forth in Section 6.1.

 

“Consideration Cap” has the meaning set forth in Section 8.4(a)(ii).

 

“Contracts” means all contracts, agreements, binding arrangements, bonds, notes,
indentures, mortgages, debt instruments, licenses (and all other contracts,
agreements or binding arrangements concerning Intellectual Property),
franchises, leases and other instruments or obligations of any kind, written or
oral (including any amendments and other modifications thereto).

 

“Covered Customer” means any client or customer of any Company during the period
from January 1, 2018 through the end of the Restricted Period, and any
prospective client or customer to which any Company has actively marketed or has
made or has taken specific action to make a proposal within such period.

 

“Covered Entity” means a “covered entity” as defined in 45 C.F.R. § 160.103 of
HIPAA.

 

“Current Assets” means each Company’s current assets (including cash) determined
in accordance with GAAP, including all net trade receivables and unbilled trade
receivables and excluding income Tax assets.

 

“Current Liabilities” means each Company’s current liabilities determined in
accordance with GAAP, including, for the avoidance of doubt, all long-term or
short-term deferred obligations of such Company (such as customer deposits and
revenue) and excluding income Tax liabilities.

 

“Data” means all information and data (including all files, documents,
instruments, papers, books and records), whether in printed or electronic form
and whether contained in a database or otherwise owned by any Company or that
has historically been, or is now, used or held for use in the operation of the
Company Business as currently conducted, including, without limitation, for the
purposes of clarity, all financial records, market data, current and historical
trade data, Tax records (other than income Tax records), customer and other
third party data, sales and promotional literature, and human resources and
employee benefits data.

 

“Disabling Device” means computer software viruses, time bombs, logic bombs,
trojan horses, trap doors, back doors, or other computer instructions,
intentional devices or techniques that are designed to threaten, infect,
assault, vandalize, defraud, disrupt, damage, disable, maliciously encumber,
hack into, incapacitate, infiltrate or slow or shut down a computer system or
any component of such computer system, including any such device affecting
system security or compromising or disclosing user Data.

 

 -4- 

 

 

“Employee Benefit Plan” means each “employee benefit plan” (as such term is
defined in Section 3(3) of ERISA) and each other employee benefit plan, program,
policy, agreement or arrangement maintained, sponsored or contributed to by any
Company or with respect to which any Company has any direct or indirect
liability, whether contingent or otherwise.

 

“Environmental Laws” means all federal, state and local statutes, regulations,
and ordinances concerning pollution or protection of the environment, as such of
the foregoing are promulgated and in effect on or prior to the Closing Date.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.
“ERISA Affiliate” has the meaning set forth in Section 3.10(d).

 

“Excluded Liabilities” has the meaning set forth in Section 2.2.

 

“FDA” has the meaning set forth in Section 3.22.

 

“Financial Statements” has the meaning set forth in Section 3.4.

 

“Fraud Claims” has the meaning set forth in Section 8.4(a)(i).

 

“Fundamental Representations” means the representations and warranties set forth
in Section 3.1(a) (Organization and Qualification), Section 3.2 (Capitalization
of the Companies), Section 3.3 (Authority and Enforceability), Section 3.10
(Employee Plans), Section 3.15 (Taxes), Section 4.1 (Authority and
Enforceability), and Section 4.3 (Title to Interests).

 

“GAAP” means United States generally accepted accounting principles,
consistently applied.

 

“General Reps Cap” has the meaning set forth in Section 8.4(b).

 

“Governing Documents” means the legal document(s) by which any Person (other
than an individual) establishes its legal existence or which govern its internal
affairs. For example, the “Governing Documents” of a corporation are its
certificate of incorporation and by-laws, the “Governing Documents” of a limited
partnership are its limited partnership agreement and certificate of limited
partnership and the “Governing Documents” of a limited liability company are its
operating agreement and certificate of formation.

 

“Government Person” has the meaning set forth in Section 3.20.

 

“Governmental Entity” means any United States or foreign (i) federal, state,
local, municipal, foreign or other government, (ii) governmental or
quasi-governmental entity of any nature (including any governmental agency,
branch, department, official, or entity and any court or other tribunal) or
(iii) body exercising or entitled to exercise any administrative, executive,
judicial, legislative, police, regulatory, or Taxing Authority or power of any
nature, including any arbitral tribunal.

 

 -5- 

 

 

“Hazardous Materials” means any (a) substance that is listed, classified or
regulated in any concentration pursuant to, or forms the basis of liability
under, any Environmental Law; (b) any petroleum product or by-product, asbestos
or asbestos-containing material, lead-containing paint or plumbing,
polychlorinated biphenyls, radioactive materials or radon; or (c) any other
substance which may be the subject of regulatory action by any Governmental
Entity pursuant to any Environmental Law.

 

“HIPAA” means, collectively, the Health Insurance Portability and Accountability
Act of 1996 and its implementing regulations at 45 C.F.R. Parts 160, 162 and 164
et seq., as amended and supplemented by the HITECH Act, when each is effective
and as each is amended from time to time.

 

“Holdings LLC Agreement” means the Amended and Restated Limited Liability
Company Agreement of Holdings, in the form to be agreed between BUYER and
SELLERS immediately after Closing.

 

“Indebtedness” means, with regard to any Person and without duplication, any
payment obligations (a) in respect of borrowed money or evidenced by bonds,
monies, debentures, loan agreements, or similar instruments or upon which
interest payments are normally made; (b) under conditional sale, title retention
or other agreements or arrangements creating an obligation of any Company with
respect to the deferred purchase price of any property, assets or services; (c)
under acceptance, standby letters of credit or similar facilities; (d) as lessee
under leases that are required to be recorded as capital leases in accordance
with GAAP; (e) under any interest rate swap agreements or interest rate hedge
agreements, including breakage costs; (f) in respect of earn-out, contingent or
similar type payments which such Person may become obligated to pay with respect
to the acquisition of another Person; (g) in respect of any trade payables
greater than ninety (90) days old; (h) in respect of accrued or declared but
unpaid dividends or other distributions; (i) for any customer deposits; (j) in
respect of any accrued management fees and other related fees or expenses
payable to a SELLER or such SELLER’s Affiliates; (k) for any accrued but unpaid
employer contributions to the Company’s 401k plan; (l) for any accrued but
unpaid employee bonuses or similar payments (together with the employer portion
of payroll, social security, unemployment or similar Taxes attributable to such
obligations); (m) for any accrued but unpaid Taxes; (n) all accrued interest and
prepayment penalties, premiums, costs or expenses related to the retirement of
all obligations referred to in clauses (a) through (m) above; and (o) all
obligations referred to in clauses (a) through (n) above of another Person that
are guaranteed, directly or indirectly, by such Person or are secured by any
Lien on property or assets of such Person.

 

“Indemnified Party” has the meaning set forth in Section 8.3(a).

 

“Indemnified Taxes” means any of the following Taxes with respect to a SELLER
and any Company: (a) any and all Taxes for any Pre-Closing Tax Period, (b) any
and all Taxes of any member of an affiliated group of which any Company is or
was a member, including pursuant to Treasury Regulation Section 1.1502-6 or any
analogous or similar provision of state, local or non-U.S. applicable Tax Law,
(c) any and all Taxes of any Person imposed on any Company as a transferee or
successor, by Contract (other than commercial Contracts entered into in the
ordinary course of business the primary purpose of which is not related to
Taxes) or otherwise, which Taxes relate to an event or transaction occurring at
or before the Closing, (d) all Taxes arising in any Tax period ending after the
Closing Date attributable to the inclusion of any item of income or exclusion of
any item of deduction solely resulting from any breach of or inaccuracy in the
representation made in Section 3.15(n), and (e) one hundred percent (100%) of
any Transfer Taxes described in Section 6.2(g).

 

 -6- 

 

 

“Indemnifying Party” has the meaning set forth in Section 8.3(a).

 

“Information Privacy and Security Laws” means all applicable Laws and guidance
issued by a Governmental Entity concerning the privacy or security of Personal
Information or other confidential Data, and all regulations promulgated and
guidance issued by Governmental Entities (including staff reports) thereunder,
including HIPAA, the Gramm-Leach-Bliley Act, the Fair and Accurate Credit
Transaction Act, the Federal Trade Commission Act, the Telephone Consumer
Protection Act, the Telemarketing and Consumer Fraud and Abuse Prevention Act,
state data security Laws, state data breach notification Laws, state health
information Laws, state consumer protection Laws, the Children’s Online Privacy
Protection Act, the Electronic Communications Privacy Act, and any applicable
Laws concerning requirements for website and mobile application privacy policies
and practices, call or electronic monitoring or recording or any outbound
communications (including outbound calling and text messaging, telemarketing,
and e-mail marketing).

 

“Intellectual Property” means all intellectual property rights arising from or
associated with the following, whether protected, created or arising under the
Laws of the United States or any other jurisdiction: (i) trade names, trademarks
and service marks (registered and unregistered), domain names and other Internet
addresses or identifiers, trade dress, and any other indicia of source, together
with all goodwill of the Company Business symbolized thereby, and applications
(including intent to use applications) to register any of the foregoing; (ii)
rights in inventions and discoveries (whether or not patentable and whether or
not reduced to practice), patents and patent applications, invention
disclosures, and other rights of invention, worldwide, including without
limitation any reissues, divisions, continuations and continuations-in-part,
provisionals, reexamined patents or other applications or patents claiming the
benefit of the filing date of any such applications or patents; (iii) rights in
works of authorship, copyrights (registered and unregistered) and applications
for registration; (iv) proprietary rights in Data and Computer Software; (v)
know-how; (vi) confidential and proprietary information, including without
limitation methods, processes, technical data, specifications, research and
development information, technology, product roadmaps, customer lists and any
other information, in each case to the extent any of the foregoing derives
economic value (actual or potential) from not being generally known to other
Persons who can obtain economic value from its disclosure or use (collectively,
“Trade Secrets”); (vii) moral rights, publicity rights, database rights and any
other proprietary or intellectual property rights of any kind or nature; and
(viii) any similar proprietary, intellectual property and other rights relating
to any or all of the foregoing anywhere in the world.

 

“Interests” has the meaning set forth in the recitals to this Agreement.

 

“IP Licenses” has the meaning set forth in Section 3.12(i).

 

 -7- 

 

 

“IRS” means the U.S. Internal Revenue Service.

 

“IT Systems” means electronic Data processing, information, record keeping,
communications, telecommunications, account management, inventory management and
other computer systems (including all computer programs, software, databases,
firmware, hardware and related documentation) and internet websites and related
content.

 

“Key Employees” has the meaning set forth in the recitals to this Agreement.

 

“Key Employment Agreements” has the meaning set forth in the recitals to this
Agreement.

 

“Knowledge of the Companies” means the actual knowledge after due inquiry of the
officers of the Company and Companies. For purposes of this definition, a person
shall be deemed to have “knowledge” of a particular fact or circumstance if such
person has actual knowledge thereof or if a reasonable individual in such
person’s position at the Company or Companies, as applicable, should have
discovered or otherwise been aware of such fact or circumstance in the ordinary
course of his or her employment.

 

“Latest Balance Sheet” has the meaning set forth in Section 3.4(a).

 

“Law” means any federal, state, local, municipal, foreign or other law, statute,
legislation, principle of common law, ordinance, code, edict, decree,
proclamation, treaty, convention, rule, regulation, directive, requirement,
writ, injunction, settlement, Permit or Order that is or has been issued,
enacted, adopted, passed, approved, promulgated, made, implemented or otherwise
put into effect by or under the authority of any Governmental Entity.

 

“Lien” means all mortgages, deeds of trust, collateral assignments, security
interests, Uniform Commercial Code financing statements, conditional or other
sales agreements, liens, pledges, hypothecations, claims, interference, options,
rights of first refusal, preemptive rights, community property interests,
restrictions of any nature, and other encumbrances on or ownership interests in
the assets or properties of any Company or the Interests (including any
restriction on the voting of any security, any restriction on the transfer of
any security or other asset, any restriction on the possession, exercise or
transfer or any other attribute of ownership of any asset), as applicable. For
the avoidance of doubt, the term “Lien” shall not be deemed to include any
license of rights to Intellectual Property.

 

“Loss” has the meaning set forth in Section 8.2(a).

 

“Material Contracts” has the meaning set forth in Section 3.6(a).

 

“Material Customer” has the meaning set forth in Section 3.18(a).

 

“Material Permits” has the meaning set forth in Section 3.9.

 

“Material Real Property Lease” has the meaning set forth in Section 3.16(a).

 

“Material Supplier” has the meaning set forth in Section 3.18(b).

 

 -8- 

 

 

“Measurement Period” has the meaning set forth in Section 2.5(a).

 

“Measurement Period” means the period beginning upon the arrival of the final
products of the first transaction cycle in the Brazilian territory up to its 5th
year anniversary.

 

“Multiemployer Plan” has the meaning set forth in Section 3(37) of ERISA.

 

“Non-Performance” means that the Net Income achieved during a specific year
during the Measurement Period is below 70% (seventy percent) of the Business
Plan (Schedule B). For measurement and distribution purposes, the cumulative Net
Income shall be considered over the Measurement Period.

 

“Notice of Claim” means a written notice that specifies the breach of covenant,
warranty or representation set forth in this Agreement or any certificate
furnished under this Agreement (including the sections of this Agreement that
are the subject of such breach) pursuant to which Losses are being claimed by
the Indemnified Party.

 

“Order” means any order, decree, ruling, judgment, injunction, writ,
determination, binding decision, verdict, judicial award or other Action that is
or has been made, entered, rendered, or otherwise put into effect by or under
the authority of any Governmental Entity.

 

“Owned Computer Hardware” means Computer Hardware owned by any Company.

 

“Owned Computer Software” means Computer Software and any other software owned
by any Company.

 

“Owned Intellectual Property” has the meaning set forth in Section 3.12(b).

 

“Ownership Percentage” means a percentage of the Interests held by a SELLER.

 

“Parties” has the meaning set forth in the introductory paragraph to this
Agreement.

 

“PCI DSS” means the Payment Card Industry Data Security Standard, issued by the
Payment Card Industry Security Standards Council, as may be revised from time to
time.

 

“Permit” means any federal, state, local or foreign permit, grant, easement,
consent, approval, authorization, exemption, license, franchise, concession,
ratification, permission, clearance, confirmation, endorsement, waiver,
certification, designation, rating, registration or qualification that is or has
been issued, granted, given or otherwise made available to any Company, as
applicable, by or under the authority of any Governmental Entity or other
Person.

 

“Permitted Liens” means (i) mechanic’s, materialmen’s, carriers’, repairers’ and
other Liens arising or incurred in the ordinary course of business for amounts
that are not yet delinquent or are being contested in good faith and for which
appropriate reserves have been established, (ii) Liens for Taxes, assessments or
other governmental charges not yet due and payable as of the Closing Date or
which are being contested in good faith and for which appropriate reserves have
been established, (iii) encumbrances and restrictions on real property
(including easements, covenants, conditions, rights of way and similar
restrictions) that do not materially interfere with any Company’s present uses
or occupancy of such real property and that an accurate survey of such premises
would show and (iv) zoning, building codes and other land use Laws regulating
the use or occupancy of real property or the activities conducted thereon which
are imposed by any Governmental Entity having jurisdiction over such real
property and which are not violated by the current use or occupancy of such real
property or the operation of the Company Business or which, individually or in
the aggregate, do not materially impair the use or occupancy thereof.

 

 -9- 

 

 

“Permitted Use” has the meaning set forth in Section 6.5.

 

“Person” means an individual, partnership, corporation, limited liability
company, joint stock company, unincorporated organization or association, trust,
joint venture, association or other similar entity, whether or not a legal
entity.

 

“Personal Information” means (i) any information that identifies, or in
combination with other information may identify, an individual, including name,
address, telephone number, health information, social security number, drivers’
license number, government issued identification number, any financial account
numbers or log-in information, Internet protocol addresses or other persistent
device identifiers, or any other Data that can be used to identify, contact, or
precisely locate an individual; (ii) any information that is governed, regulated
or protected by one or more Information Privacy and Security Laws; (iii) any
information that any Company receives from or on behalf of a customer of the
Company; or (iv) any information that is covered by the PCI DSS or that is
subject to PCI DSS.

 

“Post-Closing Tax Period” shall mean any taxable year (or portion thereof)
commencing after the Closing Date.

 

“Pre-Closing Tax Period” shall mean any taxable year (or portion thereof) that
ends on or before the Closing Date. For purposes of this Agreement, the amount
of Tax that relates to the Pre-Closing Tax Period portion of a Straddle Period
shall: (i) in the case of Taxes based on sales, receipts, gross income or net
income, be deemed equal to the amount which would be payable if the Straddle
Period ended on and included the Closing Date and (ii) in the case of all other
Taxes, shall be deemed to be the amount of such Tax for the entire taxable
period multiplied by a fraction the numerator of which is the number of days in
the period ending on the Closing Date and the denominator of which is the number
of days in such Straddle Period.

 

“Purchase Price Allocation” has the meaning set forth in Section 6.2(i).

 

“Reciprocal License” means any license that requires or that conditions any
rights granted in such license upon: (i) the disclosure, distribution or
licensing of any other software (other than such item of software in its
unmodified form); (ii) a requirement that any disclosure, distribution or
licensing of any such other software (other than such item of software in its
unmodified form) be at no charge; (iii) a requirement that any other licensee of
the software be permitted to modify, make derivative works of, or
reverse-engineer any such other software; (iv) a requirement that any such other
software be redistributable by other licensees; or (v) the grant of any patent
rights (other than patent rights in such item of software), including
non-assertion or patent license obligations (other than patent obligations
relating to the use of such item of software).

 

 -10- 

 

 

“Restricted Period” has the meaning set forth in Section 6.6(a).

 

“Security Risk Assessment” has the meaning set forth in Section 3.19(g).

 

“SELLER” has the meaning set forth in the introductory paragraph to this
Agreement.

 

“SELLER Expenses” means, without duplication, all fees, costs and expenses
(including those related to travel, legal, accounting and investment banking)
authorized, performed or incurred by or on behalf of Sellers or any Company on
or prior to the Closing (whether or not invoiced) in connection with the
Transactions, in each case solely to the extent required to be paid or
reimbursed by any Company, including (i) the fees and expenses of Sellers’
and/or any Company’s legal counsel, (ii) other accounting, Tax, professional,
advisory (financial or otherwise) or consulting fees and expenses, (iii) any
success, transaction, retention or change of control bonuses, severance,
deferred compensation or any other payments under incentive or compensation
arrangements payable to directors, managers, officers, employees or independent
contractors of any Company as a result of the Closing, including the employer’s
share of any payroll, social security, unemployment or similar Taxes
attributable to the foregoing items and (iv) all premiums and any other fees,
costs and expenses incurred by any Company or Sellers in connection with
obtaining the Tail Policy.

 

“SELLER Indemnitee” has the meaning set forth in Section 8.2(a)(v)(A).

 

“SELLER Releasor” has the meaning set forth in Section 6.7.

 

“SELLER’s Tax Contest Claim” has the meaning set forth in Section 6.2(d).

 

“Straddle Period” means any Tax period which begins on or before the Closing
Date and ends after the Closing Date.

 

“Subscription Agreement” means each Subscription Agreement to be entered into at
Closing by and between Holdings and Sellers pursuant to Section 7.1(o) and
Section 7.2(a).

 

“Subsidiary” means, with respect to any Person, a corporation or other entity of
which fifty percent (50%) or more of the voting power is held, or fifty (50%)
percent of the equity interests are owned, directly or indirectly, by such
Person.

 

“Tail Policy” has the meaning set forth in Section 6.4(b).

 

“Tax” means (i) any tax, including any federal, state, local or foreign income,
gross receipts, franchise, estimated, alternative minimum, add-on minimum,
sales, use, escheat, abandoned or unclaimed property, transfer, real property
gains, registration, value added, excise, natural resources, severance, stamp,
occupation, windfall profits, environmental (under Section 59A of the Code),
customs, duties, real property, personal property, capital stock, social
security (or similar), unemployment, disability, payroll, license, employee or
other withholding, or other tax, of any kind whatsoever and any interest,
penalties or additions to tax in respect of the foregoing (whether disputed or
not); (ii) any liability for payment of amounts described in clause (i) of any
member of an affiliated group of which any Company is or was a member, including
pursuant to Treasury Regulation § 1.1502-6 or any analogous or similar state,
local or non-U.S. applicable Law; and (iii) any liability for the payment of
amounts described in clauses (i) or (ii) as a transferee or successor, by
Contract or otherwise.

 

 -11- 

 

 

“Tax Claim” has the meaning set forth in Section 6.2(d).

 

“Tax Return(s)” means any and all returns, statements, declarations, forms,
filings, reports or any other information or filing required to be supplied to
any Taxing Authority with respect to Taxes, and including any schedule thereto
and any amendment thereof.

 

“Taxing Authority” means any Governmental Entity (domestic or foreign),
including, without limitation, any state, county, locality, municipality,
political subdivision or governmental agency, responsible for the imposition,
assessment, administration, collection, enforcement or determination of any Tax.

 

“Territory” has the meaning set forth in Section 6.6(a).

 

“Third Party Claim” has the meaning set forth in Section 8.3(a).

 

“Trade Secrets” has the meaning set forth in the definition of “Intellectual
Property”.

 

“Transactions” means the transactions contemplated by this Agreement and the
Ancillary Documents.

 

“Transaction Cycles” means the overall time period beginning with the initial
acquisition of raw materials for production and ending upon the receipt of
payment by customers. For the avoidance of doubt, processes within the
Transaction Cycles include, but are not limited to, the arrival of final
products in the Brazilian territory, and the shipment of finished products to
customers.

 

“Transaction Table” means the projection of use of funds to be received from
Working Capital Financing during Year 1.

 

“Transfer Taxes” has the meaning set forth in Section 6.2(g).

 

“Treasury Regulation” means any final or temporary regulation promulgated under
the Code.

 

“Use” means receipt, collection, monitoring, maintenance, creation,
transmission, use, analysis, disclosure, storage, disposal, and/or security.

 

“Units” means units of membership interests of Holdings.

 

 -12- 

 

 

“Working Capital” means, as of any time, Current Assets minus Current
Liabilities, in each case determined on a consolidated basis in accordance with
GAAP.

 

“Working Capital Financing” has the meaning set forth in Section 2.4(a).

 

“Working Capital Statement” has the meaning set forth in Section 2.4(b).

 

ARTICLE 2

PURCHASE AND SALE

 

Section 2.1 Contribution and Sale of the Interests. Upon the terms and subject
to the conditions set forth in this Agreement, at the Closing, SELLERs hereby
contribute, assign, transfer and convey to Holdings, the Interests, as a
contribution to the capital of Holdings, free and clear of all Liens, in
exchange for Units representing in the aggregate 49% of the issued and
outstanding membership interests of Holdings.

 

Section 2.2 Excluded Liabilities. SELLERs agree, jointly and severally, to be
responsible and liable for, and to indemnify, defend and hold any Holdings
Indemnitee (as defined in Section 8.2) harmless from, any Loss (as defined in
Section 8.2) of any Seller incurred or arising on or prior to the Closing Date
including any Loss incurred as a result of the transactions contemplated by this
Agreement (even if the applicable SELLER is not aware of the Loss) (“Excluded
Liabilities”). Excluded Liabilities will include without limitation (i) any
advances made by the Company including the approximately $439,000 in advances
(disclosed on the Company’s most recent financial statements as “Other Current
Assets” and made by the Company to Holders (approximately $435,000) and to
certain of Company’s vendors), (ii) any debt obligations of the Company and
related interest obligations (including the approximately $195,000 in Short Term
Notes Payable disclosed on the Company’s most recent financial statements) , and
(iii) any tax obligation of the Company (including the approximately $323,000
obligation disclosed as Income Taxes Payable on the Company’s most recent
financial statements). If Buyer or Holdings incurs any Loss arising out of, in
connection with, or related to any Excluded Liabilities, Buyer or Holdings may
offset any such Loss against any payments that may be due to any Seller under
this Agreement including without limitation any payments or distributions made
pursuant to Section 2.6.

 

Section 2.3 Closing of the Transactions. The closing of the contribution of the
Interests hereunder (the “Closing”) shall take place at 10:00 a.m., Eastern
time, on the date hereof (the “Closing Date”) via the electronic exchange of
documents on the Closing Date, unless another time, date or place is agreed to
in writing by Holdings and the SELLERs Representative.

 

Section 2.4 Deliveries at the Closing.

 

(a) Payments. At the Closing, the Initial Closing Purchase Price and such other
amounts as specified below shall be paid as follows:

 

(i) SELLERs shall pay all SELLER Expenses to the recipients thereof, according
to the Business Plan; and

 

 -13- 

 

 

(ii) BUYER shall issue the SELLER Units to SELLER in accordance with the
allocation set forth on Schedule 2.4(a)(ii).

 

(b) Bank Accounts. At the Closing, bank accounts will be established as follows:

 

(i) BUYER’s Representatives, as determined by BUYER, will be added as full
access signatory to all bank accounts;

 

(ii) BUYER with input from Holdings executives, will determine the required
signatories for all bank accounts;

 

(iii) BUYER will establish a new operating account, whereby all funds in excess
of working capital requirements will be held in such account, until required for
working capital by the Companies or distributed as a capital distribution to
BUYER and SELLERs.

 

(c) Other Deliveries. At the Closing, the closing certificates and other
documents required to be delivered pursuant to ARTICLE 7 with respect to the
Closing will be exchanged.

 

Section 2.5 Working Capital Financing Obligations of Holdings.

 

(a) Working Capital. From and after the Closing Date until the five (5)-year
anniversary thereof , the Companies may request that Holdings make available
Working Capital for Qualified Transactions (to be defined by the Parties as soon
as practicable after the date hereof), Holdings may, at its option, make
available to the Companies Working Capital for Qualified Transactions only,
which may be provided in the form of cash, letters of credit, guaranties of
obligations, products, services or payments in kind (the “Working Capital
Financing”), according to the following schedule:

 

1) Full Performance: 100% or more  Y.1   Y.2   Y.3   Y.4   Y.5  Verus - Capital
Contribution  $8,000   $-   $-   $-   $-  Destination:                         
Transaction Fees (Legal, Consulting, Accounting)  $1,000                  
               Working Capital  $7,000                 

 

Of the $8,000,000 Working Capital Financing For Qualified Transactions that may
be provided by the BUYER during Year 1, up to $1,000,000 can be utilized by the
SELLERs to pay expenses incurred specific to this Agreement, such as legal,
consulting, and accounting fees (“Transaction Fees”) and such Transaction Fees
shall not exceed $1,000,000 in the aggregate.

 

BUYER agrees to pay such Transaction Fees within 180 days (6 months) of the
Closing Date, provided 1) SELLERs have provided all vendor, customer, and any
additional information to BUYER as required for BUYER to understand the business
and related transaction flows of the business of the Companies, and 2) the
Companies have invoiced clients that are eligible to be invoiced in respect to
the Transaction Cycles within 180 days (6 months) of the Closing Date and have
also received some substantial payments for these initial transactions in this
period.

 

 -14- 

 

 

BUYER agrees to accelerate payment of Transaction Fees and pay $500,000
(“Tranche 1”) within 90 days (3 months) of the Closing Date and pay the
remaining balance up to $500,000 (“Tranche 2”) within 180 days (6 months) of the
Closing Date, provided 1) SELLERs have provided all vendor, customer, and any
additional information to BUYER as required for BUYER to understand the business
and related transaction flows of the Companies prior to Tranche 1 being paid by
BUYER, and 2) the Companies have invoiced clients in respect to the first
Transaction Cycle within 90 days (3 months) of the Closing Date and have also
received some substantial payments for these initial transactions during this
period, as well as continue to do so in the following Transaction Cycles, up to
(but not limited) to 180 days (6 months).

 

BUYER’s agreement to pay such Transaction Fees in favor of SELLERs, is upon
receipt of payment information up to and including, bank information of vendor
recipients for electronic payments and supporting invoices for such related
services. SELLERs will provide a listing of Transaction Fees to be paid by
BUYER, including vendor name and bank payment information within Schedule C.

 

In the event the total of the Transaction Fees is less than the $1,000,000, any
remaining amount will be designated as Working Capital Financing.

 

During Year 1, the committed Working Capital Financing by the BUYER shall be
provided based upon the operational needs and supporting information provided by
the SELLERs to the BUYER. BUYER agrees that such Working Capital Financing needs
will be analyzed no later than five (5) business days after the receipt of the
required information and funds shall be provided no later than ten (10) business
days, after the approval of each transaction. In the event BUYER has not
provided any Working Capital Financing, and BUYER fails to fund any Qualified
Transaction that Buyer approves after written notice from the Companies and a
reasonable opportunity to cure such failure, SELLERs shall have the immediate
right to terminate this Agreement and the Holdings LLC Agreement. In the event
BUYER has provided Working Capital Financing, and Buyer fails to fund any
Qualified Transaction that Buyer approves after written notice from the
Companies and a reasonable opportunity to cure such failure, BUYER, will incur a
5% penalty (“Penalty”) of the total amount of the delayed funding for such
Qualified Transaction, whereby such Penalty will be added to the $8,000,000 Year
1 Working Capital Financing commitment of BUYER.

 

In the event the SELLER indicates a lower working capital financing need than
initially indicated in the Transaction Table (Schedule B) during any specific
period, such indication will not be considered waiving the rights of such
initial working capital financing need, and the SELLER will have the ability to
request such unused working capital from the aforementioned period during the
subsequent Transaction Cycles.

 

The PARTIES declare and are fully aware that working capital financing, as
provided for in the contract, is required to meet the established goals.

 

 -15- 

 

 

In the event SELLER requests funding for Qualified Transactions in an aggregate
amount exceeding $7 million and BUYER does not approve at least $7 million of
Qualified Transactions in accordance with the terms and conditions of this
Agreement, and therefore does not provide the working capital required to
perform a specific Transaction Cycle, SELLER shall not be liable for Non
Performance, and will not be subject to the provisions of the “claw back”
described in this Section.

 

Additionally, in the event that SELLER requests funding for Qualified
Transactions during Year 1 and BUYER does not provide the requested amount of
Working Capital Financing for such Qualified Transactions in Year 1, BUYER may
make additional Working Capital Financing for Qualified Transactions available
to the Companies during any subsequent year during the Measurement Period, which
may include, if applicable, an inflation adjustment (based on a specific
published inflation rate to be agreed upon by the parties). If, upon the
expiration of the Measurement Period, if SELLER has requested at least $7
million in funding for Qualified Transactions and BUYER has not provided funding
of at least $7 million of Working Capital Financing pursuant to this Section
2.5(a), SELLERs shall have the right to require BUYER, and BUYER shall have the
obligation, pursuant to the Holdings LLC Agreement, to transfer to SELLER, Units
having an aggregate value, which may include, if applicable, an inflation
adjustment, (based on the value assigned to such Units as of the Closing) equal
to any such shortfall in the Working Capital Financing for Qualified
Transactions made available by BUYER during the Measurement Period.

 

In the event that the capital contribution by the PARTIES is required as a
result of Non-Performance, the BUYER will not be obliged to contribute to the
working capital financing, however, if the capital contribution is only made by
the BUYER, such capital contribution by the BUYER will result in the dilution of
the equity interest held by the SELLER. Additionally, in the event of
Non-Performance, whereby any Working Capital Financing funding is made in cash
by BUYER, and not satisfied by the performance of the Companies, the BUYER will
be entitled to a preferred interest return in the amount of seven and one-half
percent (7.5%) per annum, payable to BUYER in advance of any dividend payments
to SELLERs Representative or capital distributions to BUYER or SELLERs
Representative. However, in the event of recurring Non-Performance as measured
against the Business Plan, BUYER and SELLER shall make efforts to discuss and
address the Non-Performance issues, including amending the Business Plan, if
required and agreed to by the BUYER and SELLER, with the objective to continue
the partnership and keep the business operating under the terms of this
Agreement. However, if the BUYER and SELLER do not reach a mutual understanding,
Holdings will have the ability to terminate this Agreement.

 

 -16- 

 

 

To this end, the PARTIES shall send written notice to the other Party as
follows:

 

(b) Statements of Working Capital. On or before the last day of the third (3rd)
month immediately following each anniversary of the Closing during the
Measurement Period, the SELLER will present to Holdings a statement of the
Holdings calculation of the amount of Working Capital Financing made available
to the Companies during each such twelve (12)-month period (each, a “Working
Capital Declaration”). The SELLER, as an administrator, will provide the BUYER’s
Representative and to whom access to such accounting records and other records
of the Companies to the extent requested and reasonably necessary to assess the
accuracy of the Statement of Working Capital (subject to the inclusion of any
letters required by Holdings’ accountants). If, within ten (10) days following
receipt of the Working Capital Statement for the applicable twelve (12) month
period, the BUYER’s Representative fails to send to Holdings written notice of a
dispute with respect to the calculations set forth in such Working Capital
Declaration, then the amount of Working Capital Financing set forth in such
Working Capital Declaration shall be considered as the amount of Working Capital
Financing made available by Holdings for the applicable twelve (12) month period
during the Measurement Period for all purposes of this Agreement. In the event
that BUYER’s Representative submits written notice to Holdings within ten (10)
days of the delivery of the applicable Working Capital Declaration, stating that
the BUYER’s Representative opposes the calculations and specifying the basis for
such objection in reasonable detail and setting forth the proposed modification
to the Working Capital Declaration, the SELLER evaluate and, if appropriate,
submit a new Working Capital Declaration. Any statement or objection must comply
with the Business Plan established by the PARTIES and attached to this
Agreement. The PARTIES shall cooperate in good faith to resolve any such
dispute. To the extent any such dispute is unable to be resolved by the PARITES,
each party will be entitled to pursue the remedies available to it under law or
in equity.

 

(c) Operation of the Company Business during the Measurement Period; Clawback of
Units. Notwithstanding anything to the contrary herein and for purposes of
clarity, from and after the Closing, Holdings (i) shall have sole discretion
with respect to the operation and management of the Company Business and (ii)
shall be under no obligation to engage in any activities outside the ordinary
course of business in order to increase the financial performance of any of the
Companies; provided, that, from and after the Closing until the end of the
Measurement Period, Holdings covenants and agrees (a) to maintain the Company
Business as a separate and standalone business unit, (b) to cause the Companies
to maintain separate books and records, (c) to provide reasonable access, upon
advance written request, to such books and records referenced in clause (b)
above to the SELLERs Representative, (d) to reasonably cooperate with the
SELLERs Representative to estimate expenses to be allocated to the Company
Business for purposes of determining the Companies’ financial performance during
the Measurement Period and (e) not to take or omit to take, and shall cause its
Affiliates (including the Companies) not to take or omit to take, any action
intentionally designed to undermine the Companies’ ability to achieve financial
benchmarks set forth in the Companies’ projections attached hereto as Schedule B
(the “Projections”); provided, further, that Holdings, the Companies and their
Affiliates shall be deemed to have complied with this clause to the extent that
any action taken by Holdings, any Company or any Affiliates thereof is required
by applicable Law. If, upon the expiration of the Measurement Period, the
Companies fail to meet or exceed the Projections with respect to the end of the
Measurement, Holdings shall have the right to redeem or Buyer will have the
right to acquire, and the SELLERs shall have the obligation to transfer,
pursuant to the Holdings LLC Agreement, SELLER Units having an aggregate value
(based on the value assigned to the SELLER Units at the Closing) equal to the
amount of the shortfall of the actual revenue of the Company for the trailing
twelve (12)-month period ending on the fifth (5th) anniversary of the Closing
date and the projected revenue for such trailing (12)- month period included in
the Projections.

 

 -17- 

 

 

The PARTIES may establish an Operating Committee for the strategic management of
Holdings, with the participation of the SELLER being mandatory, considering that
it is the principal administrator of the Companies and the executor of the
business strategy defined in the Business Plan. In the absence of an Operating
Committee, in the event a strategic decision or decision that would result in a
deviation to the Business Plan, SELLER will obtain the prior consent of the
BUYER.

 

By the fifth (5th) calendar day of each month, the SELLER must report to the
BUYER, the financial results of the Companies for the preceding month and any
additional periods as required by BUYER. Immediately subsequent to closing of
this Agreement, BUYER will advise the specific financial information required.

 

Section 2.6 Distributions to SELLERs and BUYER.

 

(a) Distributions to SELLERs. Beginning one (1)-year after the Closing Date
until the five (5)-year anniversary thereof (such period the “Distribution
Period”), SELLERs shall have an opportunity to receive an annual preferred
dividend (“Dividend”), up to $4,500,000 per fiscal year, totaling no more than
$18,000,000 over the Distribution Period, based upon the cumulative consolidated
financial performance (“Financial Performance”) of the Companies. Such Financial
Performance must initially achieve at least 100% of the Business Plan for the
Dividend to become earned and payable to SELLERs. Additionally, each annual
dividend will be determined and paid by the Free Cash Flow (“FCF”) of the
Companies Financial Performance, whereby the payment amount of each earned
annual Dividend will not exceed the annual FCF. Subject to the preceding
sentence, if the amount paid in any fiscal year is less than the maximum amount
established for such fiscal year, then the maximum amount for the subsequent
year will be increased by the amount of such “shortfall.” Each Dividend will be
determined at the end of each fiscal year utilizing the cumulative net income of
the Companies, and be paid by Holdings immediately upon completion of the annual
financial statement audit by BUYER’s PCAOB registered public accounting firm.
After the initial Financial Performance of the Companies achieves 100% of the
Business Plan, in order for the Dividend to continue to be earned and payable,
the Financial Performance of the Companies must achieve at least 70% of the
annual Business Plan. Additionally, although the financial performance of each
fiscal year will determine the annual Dividend earned and payable, the Financial
Performance over the five (5)-year period within the Business Plan, will
determine the final Dividend earned and due to SELLERs. For example, in the
event the Companies achieve 100% of the Business Plan during fiscal years one
(1) through five (5), an example of the FCF, earned Dividend, payment and
payment shortfall of such earned Dividend, and subsequent payment of Dividend
shortfall are as follows:

 

                       USD 000  NUTRIBRANDS - Business Plan  Y.1   Y.2   Y.3  
Y.4   Y.5   Total  Revenue  $18,430   $42,241   $69,741   $100,994   $135,584  
$366,989  Net Income  $1,533   $5,870   $13,203   $23,839   $35,777   $80,222 

 

1) Full Performance: 100% or more  Y.1   Y.2   Y.3   Y.4   Y.5  Verus - Capital
Contribution  $8,000   $-   $-   $-   $-  Destination:                         
Transaction Fees (Legal, Consulting, Accounting)  $1,000                     
Working Capital  $7,000                     

 

2) WC Financing Obligations and Dividend Distribution: Years 2 to 5  Total  Net
Income - Actual (100%)  $1,533   $5,870   $13,203   $23,839   $35,777   $80,222 
Recap (working capital/Capex)  $447   $4,070   $4,818   $5,615   $6,200  
$21,150  Free Cashflow (FCFF)  $1,086   $1,800   $8,385   $18,224   $29,577  
$59,072  Cash Out Provision - Rodrigo (100%)  $-   $4,500   $4,500   $4,500  
$4,500   $18,000  Cash Out Payment to Rodrigo (Dividends)  $-   $1,800  
$4,500   $4,500   $4,500   $15,300  Deficit  $-   $-2,700   $-   $-   $-  
$-2,700  Add.Cash Out Rodrigo (previous period)  $-   $-   $2,700            
$2,700  Balance of Profit - Further Distribution  $1,086   $-   $1,185  
$13,724   $25,077   $41,072  Verus - 51%  $554   $-   $604   $6,999   $12,789  
$20,947  Rodrigo - 49%  $532   $-   $581   $6,725   $12,288   $20,125 

 



 -18- 

 

 

Additionally, for example, in the event the Companies achieve 70% of the
Business Plan during fiscal years one (1) through five (5), an example of the
FCF, earned Dividend, payment and payment shortfall of such earned Dividend, and
subsequent payment of Dividend shortfall are as follows:

 



                       USD 000  NUTRIBRANDS - Business Plan  Y.1   Y.2   Y.3  
Y.4   Y.5   Total  Revenue  $18,430   $42,241   $69,741   $100,994   $135,584  
$366,989  Net Income  $1,533   $5,870   $13,203   $23,839   $35,777   $80,222 

 



1) Partial Performance: 70%  Y.1   Y.2   Y.3   Y.4   Y.5  Verus - Capital
Contribution  $8,000   $-   $-   $-   $-  Destination:                         
Transaction Fees (Legal, Consulting, Accounting)  $1,000                     
Working Capital  $7,000                     

 



2) WC Financing Obligations and Dividend Distribution: Years 2 to 5  Total  Net
Income - Actual (70%)  $1,073   $4,109   $9,242   $16,687   $25,044   $56,155 
Recap (working capital/Capex)  $447   $4,070   $4,818   $5,615   $6,200  
$21,150  Free  Cashflow (FCFF)  $626   $39   $4,424   $11,072   $18,844  
$35,005  Cash Out Provision - Rodrigo (70%)  $-   $3,150   $3,150   $3,150  
$3,150   $12,600  Cash Out Payment to Rodrigo (Dividends)  $-   $39   $3,150  
$3,150   $3,150   $9,489  (Deficit) / Additional Cash Out  $-   $-3,111   $-  
$-   $-   $-3,111  Add.Cash Out Rodrigo (previous period)  $-   $-   $1,274  
$1,837        $3,111  Balance of Profit - Further Distribution  $626   $-   $0  
$6,085   $15,694   $22,405  Verus - 51%  $319   $-   $0   $3,103   $8,004  
$11,427  Rodrigo - 49%  $307   $-   $0   $2,982   $7,690   $10,979 

 

(b) Distributions to SELLERs and BUYER. Upon the completion of the first fiscal
year of Financial Performance, any balance of FCF remaining after meeting the
requirements of 1) the Companies working capital and capex requirements and 2)
the Dividends to SELLERs as outlined within Section 2.6(a), will be distributed
to BUYER and SELLERs (“Distributions”) in accordance with their ownership
percentages of Holdings, which as of the date of the Closing Date will be 51% to
BUYER and 49% to SELLERs. For example, in the event the Companies achieve 100%
or no less than 70% of the Business Plan during fiscal years one (1) through
five (5), an example of the related FCF, earned and paid Dividends, and earned
and paid Distributions are outlined within each of the respective tables within
Section 2.6(a).

 

ARTICLE 3 REPRESENTATIONS AND WARRANTIES OF THE COMPANY

 

SELLERs and the Companies hereby represent and warrant to Holdings as of the
date hereof as follows:

 

Section 3.1 Organization and Qualification.

 

(a) Each Company is duly qualified or licensed to transact business and is in
good standing in each jurisdiction in which the properties and/or assets owned,
leased, subleased or operated by it, or the nature of the business conducted by
it, makes such qualification or licensing necessary. Each Company has delivered
or made available to Holdings correct and complete copies of the certificate of
formation and limited liability company agreement (or equivalent documents) of
each Company (as amended to date). The minute books (containing the records of
meetings of the members (or equivalent thereof), the board of managers (or
equivalent thereof), and any committee of the board of managers (or equivalent
thereof), if any) of each Company that have been made available to Holdings are
correct and complete in all material respects. No Company is in default under or
in violation of any provision of its certificate of formation or limited
liability company agreement (or equivalent documents).

 

 -19- 

 

 

(b) The address of each Company’s principal office and all of each Company’s
additional places of business are listed on Schedule 3.1(b). Except as set forth
on Schedule 3.1(b), during the past five (5) years, no Company has been known by
or used any company, fictitious or other name in the conduct of its business or
in connection with the use or operation of its assets.

 

(c) Schedule 3.1(c) lists all current managers and officers of each Company,
showing each such person’s name and position(s).

 

Section 3.2 Capitalization of the Companies.

 

(a) All of the authorized and issued and outstanding equity securities of the
Companies as of the date hereof are set forth on Schedule 3.2. SELLERs,
collectively, are the sole record and beneficial owners of the Interests. As of
the date hereof, each SELLER holds of record and beneficially the Interests of
each Company set forth opposite such SELLER’s name on Schedule 3.2. None of the
Interests are certificated.

 

(b) The Interests held by SELLERs and to be delivered to Holdings pursuant to
this Agreement comprise all of the Companies’ issued and outstanding equity
securities, and the Interests have been duly authorized and validly issued, are
fully paid and non-assessable and were not issued or transferred in violation of
any preemptive rights or rights of first refusal or first offer. All of the
Interests and other securities of the Companies have been granted, offered,
sold, issued, redeemed and transferred, as applicable, in compliance with all
applicable securities Laws. Except as set forth on Schedule 3.2(b), there are no
outstanding or authorized (i) equity securities of any Company other than the
Interests, (ii) securities of any Company convertible into or exchangeable for,
at any time, equity securities of any Company, (iii) options, warrants or other
rights to acquire from any Company and no obligations of any Company to issue,
any equity securities or securities convertible into or exchangeable for equity
securities of any Company, (iv) equity appreciation, phantom equity or similar
rights with respect to any Company, or (v) voting trusts, proxies, limited
liability company agreements or any similar agreements, or any other agreements
or understandings with respect to the voting of the Interests.

 

(c) There are no preemptive rights or rights of first refusal or first offer,
nor are there any Contracts or restrictions to which any Company or any SELLER
is a party or by which any Company or any SELLER is bound relating to any of the
Interests or any other equity securities of any Company, whether or not
outstanding.

 

(d) None of the Companies (i) has and has had any Subsidiaries, or (ii) directly
or indirectly, owns, nor has ever owned, or otherwise had the right to acquire
any equity or similar interest in, or any interest convertible into or
exchangeable or exercisable for, at any time, any equity or similar interest in,
any Person.

 

 -20- 

 

 

Section 3.3 Authority and Enforceability. Each Company has the requisite limited
liability company power or corporate power (or equivalent power) and authority
to execute, deliver and perform its obligations under this Agreement and each
other agreement, document, instrument, schedule and/or certificate contemplated
by this Agreement to be executed in connection with the Transactions (the
“Ancillary Documents”) and to consummate the Transactions. The execution,
delivery and performance of this Agreement, the Ancillary Documents to which
each Company is a party and the consummation of the Transactions have been duly
authorized by all necessary limited liability company action or corporate action
(or equivalent action) on the part of such Company, and no other action on the
part of any Company or any other Person is necessary to authorize the execution
and delivery of this Agreement, the Ancillary Documents, the performance of any
Company hereunder and thereunder, and the Transactions. This Agreement and each
of the Ancillary Documents to which any Company is a party have been duly
executed and delivered by such Company and constitutes a valid, legal and
binding agreement of such Company (assuming that this Agreement and the
Ancillary Documents to which such Company is a party have been duly and validly
authorized, executed and delivered by Holdings or the applicable counterparty),
enforceable against such Company in accordance with their terms, except (i) to
the extent that enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or other Laws affecting the enforcement
of creditors’ rights generally and (ii) that the availability of equitable
remedies, including, specific performance, is subject to the discretion of the
court before which any Action thereof may be brought.

 

Section 3.4 Financial Statements. Attached hereto as Schedule 3.4 are true and
complete copies of the following financial statements (such financial
statements, the “Financial Statements”):

 

(a) the unaudited balance sheets of each Company as of December 31, 2017 and
December 31, 2018 (such balance sheet for the fiscal year ended December 31,
2018, the “Latest Balance Sheet”), and the related unaudited statements of
income, changes in equity and cash flows for each of the fiscal years then
ended.

 

(b) the unaudited balance sheet of each Company as of September 30, 2019, and
the related unaudited statements of income, changes in equity and cash flows for
the nine (9) month period then ended.

 

(c) Except as set forth on Schedule 3.4(c), the Financial Statements (i) have
been prepared in accordance with GAAP applied on a consistent basis throughout
the periods covered thereby and normal year-end adjustments (which in the
aggregate are not material to any Company) and (ii) fairly present, in all
material respects, the consolidated financial position of the applicable Company
as of the dates thereof and their consolidated results of operations for the
periods then ended and normal year-end adjustments (which in the aggregate are
not material to any Company).

 

 -21- 

 

 

(d) All capital expenditures by any Company since the Latest Balance Sheet have
been made at least in amounts which are in the ordinary course of business
consistent with past practice. No material capital expenditure has been delayed
or withheld.

 

(e) The accounting controls of each Company have been and are sufficient to
provide reasonable assurances that (i) all transactions are executed in
accordance with management’s general or specific authorization and (ii) all
transactions are recorded as necessary to permit the accurate preparation of
financial statements in accordance with GAAP and to maintain proper
accountability for related items.

 

(f) No Company has any Indebtedness or liabilities of any nature, whether or not
required by GAAP to be included on such Company’s balance sheet except for: (i)
liabilities specifically reflected or reserved against on the Latest Balance
Sheet or disclosed on Schedule 3.4(f); and (ii) liabilities that have otherwise
arisen in the ordinary course of business consistent with past practice since
the date of the Latest Balance Sheet that are not, individually or in the
aggregate, material to such Company.

 

(g) All accounts receivable of each Company have arisen from bona fide
transactions in the ordinary course of business, are carried at values
determined in accordance with GAAP, are good and collectible in the ordinary
course of business at the aggregate recorded amounts thereof, net of any
applicable allowance for doubtful accounts reflected in the Financial
Statements, and are payable on ordinary trade terms. All material reserves,
allowances and discounts with respect to the accounts receivable of each Company
were and are adequate and consistent in extent with reserves, allowances and
discounts previously maintained by such Company in the ordinary course of
business. There are no material disputes or rights of setoff with respect to any
of the accounts receivable of any Company that have not been reserved for on the
Financial Statements. All accounts payable of each Company are reflected in the
books and records of such Company. There are no accounts payable of any Company
(i) for purchases in excess of usual requirements, (ii) that did not arise in
the ordinary course of business, or (iii) that are materially past due. All
accounts payable of each Company are appropriately reserved for and recorded in
accordance with GAAP and reflected in the Financial Statements.

 

Section 3.5 Consents and Approvals; No Violations. Except as set forth on
Schedule 3.5, no notices to, filings with, or authorizations, consents or
approvals of any Person or Governmental Entity are necessary for the execution,
delivery or performance by any Company of this Agreement or the Ancillary
Documents to which such Company is a party or the consummation by such Company
of the Transactions. Neither the execution, delivery or performance by any
Company of this Agreement or the Ancillary Documents to which such Company is a
party nor the consummation by such Company of the Transactions (a) contravene,
conflict with or result in any breach of any provision of such Company’s
Governing Documents, (b) except as set forth on Schedule 3.5, result in a
violation or breach of, or cause acceleration, termination, or modification of,
or constitute (with or without due notice or lapse of time or both) a default
(or give rise to any right of termination, modification, cancellation or
acceleration) under any of the terms, conditions or provisions of any Material
Contract, Material Real Property Lease or Material Permit, (c) contravene,
conflict with or result in a violation any Order, writ, injunction, decree, Law,
statute, rule or regulation of any Governmental Entity having jurisdiction over
such Company or any of its respective properties or assets or (d) result in the
creation of any Lien (other than a Permitted Lien) upon any of the assets of any
Company.

 

 -22- 

 

 

Section 3.6 Material Contracts.

 

(a) Except as set forth on Schedule 3.6(a) (collectively, the “Material
Contracts”) and except for this Agreement and except for any Material Real
Property Lease (to the extent set forth on Schedule 3.17(a)), as of the date of
this Agreement, no Company is a party to or bound by any:

 

(i) Contract with a customer of such Company that generated revenues for such
Company in excess of $25,000 during the 12-month period ended June 30, 2019;

 

(ii) Contract pursuant to which such Company paid to any supplier, vendor or
similar Person in excess of $5,000 during the twelve (12)-month period ended
June 30, 2019;

 

(iii) Contracts that impose any post-Closing Date obligations on such Company in
excess of $5,000 on an annual basis, including, without limitation, any vendor
or third party agreements that names Holdings or any of its Affiliates, other
than such Company, as a contracting party and which impose any obligation on
such Company’s respective post-Closing business operations;

 

(iv) Contract with any current or former officer, individual employee or
independent contractor on a full-time, part-time, consulting or other basis (A)
providing annual compensation in excess of $0, (B) providing severance
compensation or benefits, (C) providing for the payment of any separation,
change in control, parachute payment, retention, sale or similar bonuses, or any
other cash, compensation or benefits, as a result of the execution of this
Agreement, the Ancillary Documents or the consummation of the Transactions, (D)
providing any pension or profit sharing benefits or deferred or other
compensation (including any bonuses or other remuneration and whether in cash or
otherwise) or (E) that restricts the ability of such Company to terminate the
employment of any employee or the consulting agreement, independent contractor
agreement or similar agreement of any Person at any time for any lawful reason
or for no reason without liability (including severance obligations);

 

(v) Contract constituting an Employee Benefit Plan;

 

(vi) Contract or indenture relating to (a) Indebtedness or undrawn letters of
credit, (b) the mortgaging, pledging or otherwise placing of a Lien on any
material asset or group of assets of such Company or (c) guaranteeing the
obligations of any other Person under any Contract;

 

(vii) Contract under which such Company has advanced or loaned any other Person
amounts in the aggregate exceeding $0;

 

(viii) lease, sublease or license, either as lessee, sub lessee or licensee, or
as lessor, sublessor or licensor, of any tangible property (other than real
property), personal property or intangibles, including capital leases, owned by
any other Person, except for any lease or agreement under which the aggregate
annual rental payments do not exceed $0;

 

 -23- 

 

 

(ix) lease, sublease or license or agreement under which such Company is lessor
of or permits any third party to hold or operate any tangible property (other
than real property), owned or controlled by such Company, except for any lease
or agreement under which the aggregate annual rental payments do not exceed $0;

 

(x) partnership agreements, joint venture agreements or similar agreements
relating to such Company or any other Contract that involves a sharing of
profits, losses, costs or liabilities by such Company with any other Person;

 

(xi) Contract prohibiting such Company from freely engaging in any material
business, including restrictions on such Company’s ability to compete in any
line of business in any geographic area during any period of time;

 

(xii) collective bargaining agreement, labor Contract or other written agreement
or arrangement with any labor union or any employee organization;

 

(xiii) Contract that grants any rights of first refusal, rights of first
negotiation or other similar rights to any Person with respect to the sale of
such Company;

 

(xiv) Contract that (a) requires such Company to purchase its total requirements
of any product or service from a third party, (b) contains “take or pay”
provisions, or (c) contains a minimum supply commitment for such Company or
pursuant to which such Company is reasonably expected to sell in any twelve (12)
month period, in the aggregate, a minimum of any amount of products or services;

 

(xv) Contract containing any “most-favored nation” pricing or similar pricing
terms or provisions;

 

(xvi) Contract providing for the indemnification by such Company of any Person
or the assumption of any Tax, environmental or other liability of any Person,
including any officer, manager, employee, or agent of such Company (other than
commercial Contracts entered into in the ordinary course of business with such
Company’s vendors, customers or partners);

 

(xvii) Contract which is a broker, distributor, dealer, manufacturer’s
representative, franchise, agency, sales promotion, market research, marketing
consulting and advertising Contract which involves payments in excess of $0;

 

(xviii) Contract which contains any “change in control” provisions, which would
be triggered by the execution, delivery of this Agreement or consummation of the
Transactions, including any right of termination, right of payment or
acceleration of any other right under such Contract;

 

(xix) Contract with any Governmental Entity;

 

 -24- 

 

 

(xx) Contract which contains a power of attorney;

 

(xxi) Contract between or among such Company, on the one hand, and a SELLER or
any Affiliate of a SELLER (other than such Company), on the other hand;

 

(xxii) Contract, plan or arrangement providing for any bonus, stock option,
stock ownership, stock purchase, stock appreciation right, or any other phantom
or synthetic equity of such Company;

 

(xxiii) Contract relating to the settlement of any material Action involving
such Company that (a) obligates, or, since January 1, 2014, has obligated, such
Company to pay any amount; or (b) restricts the operations of the business of
such Company;

 

(xxiv) Contract that relates to (a) the disposition or acquisition of material
assets, business, securities or properties by such Company, or any merger or
business combination with respect to such Company within the past five (5)
years, or any equity or debt investment in or any loan to any Person which
remains outstanding, (b) the purchase or sale of assets outside of the ordinary
course of business for aggregate consideration payable to or by such Company of
$0 or more or (c) the payment of any “earn-out” obligations;

 

(xxv) Contract with respect to any Intellectual Property or other intangible
property granted or made to such Company, or granted or made by such Company to
any other Person, except for licenses, sublicenses or other agreements with
respect to generally commercially available, off-the-shelf software programs;

 

(xxvi) other Contract that involves the future expenditure, payment or receipt
of more than $0 in the aggregate; or

 

(xxvii) any amendment, supplement or modification with respect to any of the
foregoing.

 

(b) Each Company has made available to Holdings complete and accurate copies of
each of such Company’s written Contracts required to be set forth on Schedule
3.6(a) and has provided Holdings written summaries of the material term of all
oral Contracts of such Company set forth on Schedule 3.6(b). Except as set forth
on Schedule 3.6(b), each Material Contract is valid and binding on the Company
party thereto and enforceable in accordance with its terms against such Company
and, to the Knowledge of the Companies, each other party thereto. Each Company
has performed all material obligations required to be performed by it to date
under the Material Contracts to which it is a party, and there exists no breach,
default, event or condition that (with or without the lapse of time or the
giving of notice, or both) would (a) result in a material breach or default
under any Material Contract (which default or breach has not been cured), (b)
result in a termination thereof or (c) would cause or permit the acceleration or
other changes of any material right or obligation or the loss of any material
benefit thereunder. To the Knowledge of the Companies, there exists no breach,
default, event or condition that would (with or without the lapse of time or the
giving of notice, or both) result in the breach or default by any other party
under any Material Contract. Except as set forth on Schedule 3.6(b), during the
past two (2) years, no Company has received notice of any default under any
Material Contract.

 

 -25- 

 

 

Section 3.7 Absence of Changes. Except as set forth on Schedule 3.7, since
December 31, 2018, (i) there has not been any event, change, occurrence or
circumstance that has had or would reasonably be expected to have a Company
Material Adverse Effect and (ii) each Company has conducted its business in the
ordinary course substantially consistent with past practices. Without limiting
the generality of the foregoing, since the date of the Latest Balance Sheet, no
Company has done any of the following:

 

(i) took or omitted to take any action that would reasonably be expected to
result in a Company Material Adverse Effect;

 

(ii) acquired or agreed to acquire in any manner (whether by merger or
consolidation, the purchase of an equity interest in or a material portion of
the assets of or otherwise) any business or any corporation, partnership,
association or other business organization or division thereof of any other
Person other than the acquisition of assets;

 

(iii) amended, extended, renewed or terminated any Material Contract or Material
Real Property Lease, other than pursuant to the terms thereof or statements of
work entered into in the ordinary course of business that are reflected on
Schedule 3.6(a);

 

(iv) amended or entered into any (A) plan, policy, program, agreement or
arrangement that would constitute an Employee Benefit Plan if it were in effect
on the date hereof (except as required by Law), (B) employment agreement, except
in the ordinary course of business, written or oral, or modify the terms of any
existing employment agreement or (C) collective bargaining agreement;

 

(v) (A) increased in any material respect the base compensation of any of its
employees, other than increases in the ordinary course of business, (B) paid any
bonus to any officer, manager, director, employee or agent, (C) granted any
other increase in compensation in any other form to any officer, manager,
director, employee or agent, or (D) entered into, adopted or amended any profit
sharing, stock option or other equity compensation, severance or deferred
compensation plan, policy, agreement or arrangement for the benefit of any
officer, director, manager, employee, agent, consultant or Affiliate of the
Company;

 

(vi) incurred any Indebtedness in excess of $0 in the aggregate, except (x)
Current Liabilities incurred in the ordinary course of business and included in
the calculation of Closing Working Capital, (y) borrowings under the Credit
Facilities and (z) obligations under Contracts entered into in the ordinary
course of business, or (B) incurred, assumed, guaranteed or otherwise become
directly or indirectly liable with respect to any liability or obligation
(whether absolute, accrued, contingent or otherwise and whether direct or
indirect, or as guarantor or otherwise with respect to any liability or
obligation of any other Person), except in the ordinary course of business;

 



 -26- 

 

 

(vii) proposed or approved the issuance of any equity or other securities
(including any warrant to purchase or subscribe for any of such securities or
any securities convertible into such securities) or the granting of any option
to purchase any such securities;





 

(viii) adopted any amendments to its Governing Documents;

 

(ix) sold, leased, licensed, exchanged, mortgaged, pledged, transferred or
otherwise disposed of any material assets outside the ordinary course of
business;

 

(x) made, changed or revoked any Tax election (except in the ordinary course of
business), amended any Tax Return or taken any position on any Tax Return
inconsistent with past practice, changed any Tax accounting period or method of
such Company, settled or otherwise resolved any Tax proceeding or Tax dispute of
such Company, waived any claim to a Tax refund of such Company, or extended or
waived any statute of limitations with respect to any Taxes of such Company;

 

(xi) other than in connection with the Transactions, (A) redeemed, repurchased
or otherwise reacquired any of its equity securities or any securities or
obligations convertible into or exchangeable for any of its equity securities,
or any options, warrants or conversion or other rights to acquire any of its
equity securities or any such securities or obligations; (B) liquidated,
dissolved or effected any reorganization or recapitalization; or (C) split,
combined or reclassified any of its equity securities or issued or authorized or
proposed the issuance of any other securities in respect of, in lieu of, or in
substitution for, its equity securities;

 

(xii) except for the Permitted Liens, caused or permitted any Lien to be imposed
upon any of its assets, tangible or intangible, that are material, either
individually or in the aggregate, to the Company Business or upon the Interests;

 

(xiii) made any capital expenditure, capital addition or capital improvement (or
series of related capital expenditures, additions or improvements) outside the
ordinary course of business;

 

(xiv) granted any license or sublicense of any rights under or with respect to
any Intellectual Property that is material, either individually or in the
aggregate, to the Company Business;

 

(xv) declared, set aside, or paid any dividend or made any distribution with
respect to the Interests (whether in cash or in kind), except for customary
distributions for the purpose of the payment of Taxes on equity securities;

 

(xvi) made any payment or loan to, or entered into any Contract or amendment
thereto, or other transaction with, any of its directors, managers, officers,
employees, Affiliates or SELLERs, or any of their respective Affiliates, except
as expressly contemplated by any Employee Benefit Plan or applicable Law;

 

 -27- 

 

 

(xvii) amended, canceled, compromised, waived or released any right or claim (or
series of related rights and claims) outside the ordinary course of business,
accelerated the collection of accounts receivable or delayed payment of accounts
payable;

 

(xviii) paid, discharged, satisfied or settle any material liabilities, except
the payment, discharge, satisfaction or settlement of liabilities in the
ordinary course of business;

 

(xix) suffered any damage, destruction or casualty loss with respect to any
property which has resulted in, or reasonably would be expected to result in, a
material liability to such Company;

 

(xx) made any material changes in accounting principles, practices or methods
except as required by changes during such period in Law or GAAP; or

 

(xxi) agreed in writing or otherwise to do anything contained in this clause
(c).

 

Section 3.8 Litigation. Except as set forth on Schedule 3.8, there is, and for
the past five (5) years there has been, no (a) Action pending or, to the
Knowledge of the Companies, threatened against any Company, its managers,
officers or any of the SELLERs before any Governmental Entity or (b) outstanding
Order against any Company or applicable to any of its properties, assets,
officers, or directors (in their capacity as such). Except as set forth on
Schedule 3.8, no Company is subject to any outstanding Order. There are no
Actions pending or threatened against any Company or to which any Company is
otherwise a party relating to, or seeking to restrain such Company or a SELLER
from entering into this Agreement or any other Ancillary Document or
consummating the Transactions.

 

Section 3.9 Compliance with Applicable Law. Except as set forth on Schedule 3.9,
each Company holds, and for the past five (5) years has held, all material
Permits, licenses, approvals, certificates and other authorizations of and from
all, and have made all declarations and filings with, Governmental Entities
necessary for (a) the lawful conduct of the Company Business as presently and
historically conducted and (b) the use and operation of its assets (the
“Material Permits”). Each Material Permit, including all renewals and amendments
thereof, is set forth on Schedule 3.9. No Company is in default or violation of
any Material Permit to which it is a party, and all Material Permits are valid
and in full force and effect and collectively constitute all Permits necessary
to enable each Company to conduct the Company Business in the manner in which it
is presently and has historically been conducted by such Company. No Action is
pending or, to the Knowledge of the Companies, has an Action been threatened to
revoke, suspend, cancel or adversely modify any Material Permit. Except as set
forth on Schedule 3.9, as of the date of this Agreement, the Company Business is
operated, and for the past five (5) years has been operated, in compliance with
all applicable Laws and Orders, except for noncompliance that individually or in
the aggregate would not be material to any Company. Except as set forth on
Schedule 3.9, as of the date of this Agreement, there is no, and for the past
five (5) years there has been no, Action pending or, to the Knowledge of the
Companies, threatened by any Governmental Entity with respect to any alleged
violation by any Company of any Law or Order.

 

 -28- 

 

 

Section 3.10 Employee Plans.

 

(a) Schedule 3.10(a) provides a complete and correct list of all Employee
Benefit Plans.

 

(b) Except as set forth on Schedule 3.10(b), no Employee Benefit Plan is a
Multiemployer Plan or a plan that is subject to Title IV of ERISA, and no
Employee Benefit Plan provides health or other welfare benefits to former
employees of any Company other than health continuation coverage pursuant to
COBRA at the individual’s expense.

 

(c) Except as set forth on Schedule 3.10(c), each Employee Benefit Plan has been
established, maintained and administered in compliance in all material respects
with the applicable requirements of ERISA, the Code and any other applicable
Laws. Each Employee Benefit Plan that is intended to be qualified under Section
401(a) of the Code has received a favorable determination letter from the IRS or
is the subject of a favorable opinion letter from the IRS on the form of such
Employee Benefit Plan and, to the Knowledge of the Companies, there are no facts
or circumstances that would be reasonably likely to adversely affect the
qualified status of any such Employee Benefit Plan. All contributions and
premiums required by applicable Law or by the terms of any Employee Benefit Plan
or any agreement relating thereto have been timely made (without regard to any
waivers granted with respect thereto) to any funds or trusts established
thereunder or in connection therewith.

 

(d) Neither any Company nor any other entity which, together with any Company,
would be treated as a single employer under Section 4001 of ERISA or Section 414
of the Code (an “ERISA Affiliate”) contributes to or has in the past five (5)
years sponsored, maintained, contributed to or had any liability in respect of
any defined benefit pension plan (as defined in Section 3(35) of ERISA), plan
subject to Section 412 of the Code, Section 302 of ERISA or Title IV of ERISA or
Multiemployer Plan and no such liability, to the Knowledge of the Companies, is
reasonably expected to be incurred by any Company or any ERISA Affiliate.

 

(e) No Company has engaged in any transaction with respect to any Employee
Benefit Plan that would be reasonably likely to subject such Company to any
material Tax or penalty (civil or otherwise) imposed by ERISA, the Code or other
applicable Law. No Action or other claim with respect to any Employee Benefit
Plan (other than routine claims for benefits) that, individually or in the
aggregate, has resulted or would reasonably be expected to result in material
liability to any Company is pending or, to the Knowledge of the Companies,
threatened. Each Employee Benefit Plan providing for deferred compensation that
constitutes a “nonqualified deferred compensation plan” (as defined in Section
409A(d)(1) of the Code and applicable regulations) complies in all material
respects with the requirements of Section 409A of the Code and the regulations
promulgated thereunder.

 

(f) The execution and delivery of this Agreement and the consummation of the
Transactions will not (i) increase the compensation or benefits payable under
any Employee Benefit Plan, (ii) result in any acceleration of the time of
payment or vesting of any benefits payable under any Employee Benefit Plan or
otherwise accelerate or increase any liability of any Company under any Employee
Benefit Plan, (iii) create any limitation or restriction on the right of any
Company to merge, amend or terminate any Employee Benefit Plan, or (iv) result
in the payment of any amount that could, individually or in combination with any
other such payment, constitute an “excess parachute payment,” as defined in
Section 280G(b)(1) of the Code.

 

 -29- 

 

 

(g) With respect to each Employee Benefit Plan, each Company has made available
to Holdings copies, to the extent applicable, of (i) the plan and trust
documents and the most recent summary plan description, (ii) the most recent
annual report (Form 5500 series), (iii) the most recent financial statements,
(iv) the most recent IRS determination letter, (v) any material associated
administrative agreements or insurance policies and (vi) any correspondence with
any Governmental Entity.

 

Section 3.11 Environmental Matters.

 

(a) Except as set forth on Schedule 3.11:

 

(i) Each Company is in compliance with all Environmental Laws.

 

(ii) Without limiting the generality of the foregoing, each Company holds and is
in material compliance with all Permits, licenses and other authorizations that
are required pursuant to Environmental Laws.

 

(iii) No Company has received in the past five (5) years any written notice of
any material violation of, or material liability (including any investigatory,
corrective or remedial obligation) under any Environmental Laws.

 

(iv) There are, and for the past five (5) years have been, no Actions pending
or, to the Knowledge of the Companies, threatened against any Company under or
relating to Environmental Laws or the release, use, disposal or arranging for
disposal of any Hazardous Materials on or from any real property constituting
the Company Real Property.

 

(v) No Company has released or disposed of any Hazardous Material in a manner
that has or may reasonably give rise to material liability to such Company under
any Environmental Law.

 

(b) No Company is the subject of any outstanding Order or Contract with any
Governmental Entity or Person with respect to Environmental Laws or any release
or threatened released of a Hazardous Material.

 

Section 3.12 Intellectual Property.

 

(a) Schedule 3.12(a) sets forth a complete and correct list of all registered
and material unregistered Intellectual Property (other than generally
commercially available, off-the-shelf software programs), including any pending
applications to register any of the foregoing, owned (in whole or in part) or
used by any Company, identifying for each whether it is owned or used pursuant
to a license by such Company (together with any non-listed off-the-shelf
software, the “Company Intellectual Property”).

 

 -30- 

 

 

(b) No Company Intellectual Property that is owned by any Company (the “Owned
Intellectual Property”) has been or is now involved in any opposition,
cancellation, invalidation or similar Action, and, to the Knowledge of the
Companies, no such Action is or has been threatened with respect to any of such
Owned Intellectual Property.

 

(c) The Companies exclusively own all Owned Intellectual Property and have a
valid right to use, pursuant to a written agreement, all other Company
Intellectual Property, free and clear of any and all Liens (other than Permitted
Liens). No Company has received any written notice or claim challenging its
ownership of, or right to use, any of the Company Intellectual Property, nor is
there a reasonable basis for any such claim.

 

(d) Each Company has at all times maintained the confidentiality of all its
Trade Secrets, and, to the Knowledge of the Companies, no Person has gained
unauthorized access or made unauthorized use of any Trade Secret owned by any
Company.

 

(e) The Company Intellectual Property consists solely of items and rights that
are (i) owned, directly or indirectly, by any Company; or (ii) Intellectual
Property owned by a third party and used by any Company pursuant to a valid
written license or other right. With respect to Owned Intellectual Property, the
Companies own, directly or indirectly (subject only to previously granted rights
and licenses disclosed in Schedule 3.12(e), the right, title and interest in and
to such Intellectual Property free and clear of any Liens other than Permitted
Liens. Each item of Company Intellectual Property will, upon Closing, continue
to be owned and/or available for use, distribution, sale, resale, license or
sublicense by the applicable Company, on terms which are identical to those
pursuant to which such Company owns and/or has the right to use, distribute,
sell, resell, license or sublicense, as applicable, such item as of the date
hereof.

 

(f) All registered Owned Intellectual Property identified on Schedule 3.12(a)
(“Company Registered IP”) is subsisting and valid and enforceable, and no
Company has received any written notice or claim challenging the validity or
enforceability of any Company Registered IP or alleging any misuse of such
Company Registered IP. No Company has taken any action or failed to take any
action that could reasonably be expected to result in the abandonment,
cancellation, forfeiture, relinquishment, invalidation or unenforceability of
any of the Company Registered IP (including the failure to pay any filing,
examination, issuance, post registration and maintenance fees, annuities and the
like and the failure to disclose any known material prior art in connection with
the prosecution of patent applications).

 

(g) The development, manufacture, sale, distribution, provision or other
commercial exploitation of products or services by or on behalf of each Company,
and all of the other activities or operations of the Company Business, have not
infringed upon, misappropriated, violated, diluted or constituted the
unauthorized use of, and do not infringe upon, misappropriate, violate, dilute
or constitute the unauthorized use of, any Intellectual Property of any third
party. No Company has received any written notice or claim asserting or
suggesting that any such infringement, misappropriation, violation, dilution or
unauthorized use is or may be occurring or has or may have occurred, nor is
there a reasonable basis therefor. No Intellectual Property owned by or, to the
Knowledge of the Companies, licensed to any Company is subject to any
outstanding Order, judgment, decree, stipulation or agreement restricting the
use or licensing thereof by such Company. To the Knowledge of the Companies, no
third party is misappropriating, infringing, diluting or violating any
Intellectual Property owned by or exclusively licensed to any Company.

 

 -31- 

 

 

(h) No Company has transferred ownership of, or granted any exclusive license
with respect to, any Owned Intellectual Property (other than licenses granted to
customers in the ordinary course of business). No loss or expiration of any
Company Intellectual Property is pending or, to the Knowledge of the Companies,
threatened or reasonably foreseeable.

 

(i) Schedule 3.12(i) sets forth a list of all Contracts under which any Company
licenses any material Intellectual Property (other than commercial off-the-shelf
software with a one-time or annual license fee of less than $5,000) from a third
party, or licenses out any Owned Intellectual Property (together with any
non-listed off-the-shelf software licenses, the “IP Licenses”). All IP Licenses
are valid, binding on and enforceable against the applicable Company and the
other Parties thereto. The applicable Company and, to the knowledge of the
Companies, such other Parties are in material compliance with the terms and
conditions of such IP Licenses. The Companies have made available to Holdings
true, complete and correct copies of each IP License (including all
modifications, amendments and supplements thereto and waivers thereunder).

 

(j) All officers, managers, employees, consultants and contractors of each
Company who were involved, or are currently involved, in the development of any
Company Intellectual Property have executed and delivered to such Company an
agreement regarding the assignment to or ownership by such Company of all such
Company Intellectual Property.

 

(k) Schedule 3.12(k) sets forth a list of all material IT Systems owned or
licensed by each Company, excluding any “shrink wrap”, “click through” or other
generally commercially available, off-the-shelf software licenses (each
identified as (i) Owned Computer Hardware, (ii) Owned Computer Software, or
(iii) licensed IT Systems, as the case may be). The IT Systems set forth on
Schedule 3.12(k) are adequate for the operation of the Company Business as
presently conducted.

 

(l) Except as set forth in Schedule 3.12(l), all Owned Computer Hardware and
Owned Computer Software set forth on Schedule 3.12(k) are owned solely and
exclusively by the Companies free and clear of all Liens (other than Permitted
Liens), and all licensed IT Systems set forth in Schedule 3.12(k) are used by or
on behalf of any Company pursuant to a valid and enforceable Contract.

 

(m) To the Knowledge of the Companies, all material Owned Computer Software (i)
performs in accordance with the documentation or other written material, if any,
used in connection with it in all material respects, (ii) is in machine readable
form, (iii) is free of material defects in operations, and (iv) does not contain
any Disabling Devices.

 

(n) To the Knowledge of the Companies, the source code for all material Owned
Computer Software (i) will compile into object code or otherwise be capable of
performing the functions described in the documentation, if any, pertaining
thereto, (ii) is sufficiently documented to enable a computer software developer
of reasonable skill to understand, modify, repair, maintain, compile and
otherwise utilize such Owned Computer Software without reference to other
sources of information and (iii) is kept confidential by the Companies.

 

 -32- 

 

 

(o) Schedule 3.12(o) identifies (i) each item of open source software that is
contained in, distributed with, or used in the development of any Owned Computer
Software, and (ii) for each item of open source software listed pursuant to the
foregoing subsection, the name of the applicable license(s) and version
number(s) relating thereto, and the applicable Computer Software to which each
such item of open source Computer Software relates. No open source software is
incorporated into, combined with, linked with, distributed with, provided to, or
used in the development of, any Owned Computer Software in a manner that makes
such Owned Computer Software subject to a Reciprocal License.

 

(p) There are no Actions that are pending or have been decided, or, to the
Knowledge of the Companies, that have been threatened or asserted by or against
any Company concerning any IT System, including any Action that such Company or
another party thereto has breached any Contract relating thereto, and, to the
Knowledge of the Companies, there is no valid basis for any such Actions. There
exists no event, condition or occurrence which, with the giving of notice or
lapse of time, or both, would constitute a breach or default by any Company, as
applicable, or, to the Knowledge of the Companies, another party under any such
IT System Contract. No party to any such IT System Contract has given any
Company written notice of its intention to cancel, terminate or fail to renew
any such IT System Contract.

 

(q) The Companies own or otherwise hold valid rights to use all Data used or
contemplated to be used in the operation of the Company Business as currently
conducted. Except as would not reasonably be expected to be, individually or in
the aggregate, material to the operation of the Company Business, (i) use of the
Data by any Company has not infringed or violated and does not infringe or
violate, the rights of any Person, (ii) each Company has taken commercially
reasonable measures to safeguard and protect from unauthorized use and
disclosure of customer Data, and (iii) to the Knowledge of the Companies, there
have been no security breaches or unauthorized uses or disclosures with respect
to any customer Data.

 

Section 3.13 Labor Matters. Except as set forth on Schedule 3.13, (a) no Company
has entered into or is otherwise subject to any collective bargaining agreement
with respect to its employees, (b) there is no labor strike, labor dispute, or
work stoppage or lockout pending or, to the Knowledge of the Companies,
threatened in writing against or affecting any Company, and during the prior
five (5) years none have occurred, (c) to the Knowledge of the Companies, as of
the date of this Agreement, no union organization campaign is in progress with
respect to any employees of any Company and no question concerning
representation exists respecting such employees and (d) there is no unfair labor
practice, charge, Action, arbitration or complaint pending or, to the Knowledge
of the Companies, threatened against any Company and during the prior five (5)
years, no unfair labor practice charge, Action, arbitration or complaint have
been filed against any Company. No Company has engaged in any location closing
or employee layoff activities during the two (2)-year period prior to the date
hereof that would violate or in any way implicate the Worker Adjustment
Retraining and Notification Act of 1988, as amended, or any similar state or
local plant closing or mass layoff statute, rule or regulation. All Persons
providing services to any Company that are classified by such Company as
independent contractors are appropriately classified as such under all
applicable Laws, rules, regulations, codes, ordinances, Orders, policies and
guidelines. No individual who has performed services for any Company has been
improperly excluded from participation in any Employee Benefit Plan, and no
Company has any liability with respect to the misclassification of any person as
exempt rather than non-exempt, as an independent contractor rather than an
employee, or with respect to any employee leased from another employer. Each
Company is in compliance in all material respects with all applicable Laws
relating to the employment of its employees, including with respect to terms and
conditions of employment, labor relations, wages and hours, equal employment
opportunities, fair employment practices, immigration and occupational health
and safety. To the Knowledge of the Companies, no executive, Key Employee or
group of employees of any Company has indicated any plans to terminate
employment with such Company before or after the date of this Agreement.

 

 -33- 

 

 

Section 3.14 Insurance. Schedule 3.14 contains an accurate and complete list of
all material insurance policies (specifying the insured, the insurer, the amount
of coverage, the type of insurance, the policy number, the expiration date, and
the annual premium) maintained, owned or held by each Company or for the benefit
of such Company as of the date of this Agreement. All such policies are in full
force and effect, all premiums with respect thereto covering all periods up to
and including the Closing Date have been paid, and no notice of cancellation or
termination has been received by any Company with respect to any such policy.
Each Company’s insurance policies are for such amounts, and with such
deductibles and against such risks and losses as are (a) sufficient for all
requirements of Law and all Material Contracts and (b) reasonable for the
business, assets and properties of such Company. No Company is in default in any
material respect regarding its obligations under any such policies, no written
notice of cancellation or termination has been received by any Company with
respect to any such policy, and no refusal of coverage or any notice that a
defense shall be afforded with reservation of rights or any other indication
that any insurance policy is no longer in full force and effect or shall not be
renewed or that the issuer of any policy is not willing or able to perform its
obligations thereunder has been received by any Company with respect to any such
policy. There are no material claims by any Company pending under any such
insurance policies as to which coverage has been denied by the underwriters
thereof. Excluding insurance policies that have expired or been replaced in the
ordinary course of business of any Company, no insurance policy has been
canceled within the last five (5) years and no threat has been made to cancel
any insurance policy of any Company during such period. No event has occurred,
including the failure by any Company to give any notice or information or any
Company giving any inaccurate or erroneous notice or information, which limits
or impairs the rights of such Company under any such insurance policy.

 

Section 3.15 Tax Matters. Except as set forth on Schedule 3.15:

 

(a) Each Company has prepared and timely filed with the appropriate federal,
state, local, and foreign Taxing Authorities all Tax Returns required to be
filed with respect to such Company and has timely paid all Taxes owed or payable
by it (whether or not shown as due on such Tax Returns). All Tax Returns filed
with respect to each Company are true, complete and correct in all respects.

 

 -34- 

 

 

(b) Each Company has withheld and paid all Taxes required to have been withheld
and paid in connection with any amounts paid or owing to any employee,
independent contractor, creditor, stockholder or other third party, and all IRS
Forms W-2 and 1099 or other forms required with respect thereto have been
properly completed in all material respects and timely filed.

 

(c) Each Company has made available to Holdings true, correct and complete
copies of all Tax Returns of such Company, and examination reports and
statements of deficiencies assessed against or agreed to by such Company since
January 1, 2014.

 

(d) No Company is currently the subject of a Tax audit or examination and no
Company has received any notice from a Taxing Authority indicating an intent to
open an audit, examination, Action or other review or a request for information
related to Tax matters.

 

(e) No Company has consented to extend the time, or is the beneficiary of any
extension of time, in which any Tax may be assessed or collected by any Taxing
Authority.

 

(f) No Company has received from any Taxing Authority any written notice of
proposed adjustment, deficiency, underpayment of Taxes or any other such written
notice which has not been satisfied by payment or been withdrawn.

 

(g) No claim has been made by any Taxing Authority in a jurisdiction where a
Company does not file Tax Returns that such Company is or may be subject to
taxation by that jurisdiction.

 

(h) No Company has any Tax Return filing obligation in any jurisdiction outside
the United States or has a permanent establishment or other fixed place of
business in any country other than the United States.

 

(i) There are no Liens for Taxes upon any asset of any Company (other than Taxes
not yet delinquent).

 

(j) No Company has ever requested or received a ruling, technical advice
memorandum or similar ruling or memorandum from any Taxing Authority or signed a
closing or other agreement with any Taxing Authority.

 

(k) No Company has ever been a party to any “reportable transaction” within the
meaning of Section 6707A(c)(1) of the Code or Treasury Regulation Section
1.6011-4.

 

(l) No Company is a party to any Tax allocation or Tax sharing agreement.

 

(m) No Company is a successor for Tax purposes to any other Person or has any
liability for Taxes of any Person under Treasury Regulation Section 1.1502-6 (or
any comparable provision of local, state or foreign Law), as a transferee or
successor, by Contract (other than commercial Contracts entered into in the
ordinary course of business the primary purpose of which does not relate to
Taxes) or otherwise.

 

 -35- 

 

 

(n) No Company is required to include an item of income, or exclude an item of
deduction, for any period after the Closing Date as a result of (i) an
installment sale transaction occurring on or before the Closing Date governed by
Section 453 of the Code (or any corresponding or similar provision of state,
local or non-U.S. Tax Laws); (ii) a transaction occurring on or before the
Closing Date reported as an open transaction for federal income Tax purposes (or
any similar doctrine under state, local or non-U.S. Laws); (iii) any prepaid
amounts received on or prior to the Closing Date; (iv) a change in method of
accounting requested or occurring on or prior to the Closing Date; (v) an
agreement entered into with any Taxing Authority (including a “closing
agreement” under Section 7121 of the Code) on or prior to the Closing Date; (vi)
an election (including a protective election) pursuant to Section 108(i) or 965
of the Code (or any corresponding or similar provision of state, local or
non-U.S. Tax Law); or (vii) an intercompany transaction or excess loss account
described in the Treasury Regulations under Section 1502 of the Code (or any
corresponding or similar provision of state, local or non-U.S. Tax Law) with
respect to a transaction occurring on or prior to the Closing Date.

 

(o) No Company is a partnership described in Treasury Regulation Section
1.1445-11T(d)(1).

 

(p) There are no joint ventures, partnerships, limited liability companies, or
other arrangements or Contracts to which any Company is a party and that could
be treated as a partnership for federal income Tax purposes.

 

(q) Each Company uses the accrual method of accounting for U.S. federal income
tax purposes, except for companies located in different territories (Brazil),
which must observe the local tax law.

 

(r) South Enterprise is treated and classified as a partnership for U.S. federal
(and applicable state and local) income Tax purposes and has not made any
election pursuant to Treasury Regulation Section 301.7701-3.

 



 -36- 

 

 

Section 3.16 Real and Personal Property.

 

(a) Real Property. No Company owns any real property and there are no Contracts
or options held by any Company or other contractual obligations on the part of
such Company to purchase or acquire any interest in real property. Schedule
3.16(a) sets forth a complete and correct list of all real property leased,
subleased, licensed, operated or occupied by each Company (the “Company Real
Property”) and all leases, subleases and other Contracts related thereto, as
well as all amendments, modifications and supplements to each of the foregoing
(each a “Material Real Property Lease”), pursuant to which such Company is a
tenant or subtenant as of the date of this Agreement, and the location of such
premises. Each Company has made available to Holdings a true, correct and
complete copy of each Material Real Property Lease. The Company Real Property is
sufficient for the conduct of the Company Business as presently conducted, and
constitutes all interests in real property used, occupied or held for use in the
conduct of such business as presently conducted. Except as set forth on Schedule
3.17(a), each Material Real Property Lease is (a) valid and binding on the
applicable Company, enforceable in accordance with its terms and, to the
Knowledge of the Companies, against the other parties thereto (subject to proper
authorization and execution of such Material Real Property Lease by the other
party thereto and subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other Laws affecting generally the enforcement of creditors’
rights and subject to general principles of equity). Except as set forth on
Schedule 3.17(a), each Company and, to the Knowledge of the Companies, each of
the other parties thereto has performed in all material respects all obligations
required to be performed by it under each Material Real Property Lease. No event
has occurred or circumstance exists which, with the delivery of notice or the
passage of time or both, would constitute such a breach or default, or permit
the termination, modification or acceleration of rent under any Material Real
Property Lease. No Company has received any notice of any material breach or
material default under any Material Real Property Lease or of the occurrence of
any event or existence of any circumstance, which, with the delivery of notice
of the passage of time or both, would constitute such a breach or default.
Except as disclosed on Schedule 3.17(a), (i) there are no written or oral
subleases, concessions, or other Contracts granting to any Person other than a
Company the right to use or occupy any Company Real Property and (ii) there are
no outstanding options or rights of first refusal to purchase all or a portion
of such properties. Each leasehold interest of each Company with respect to the
Company Real Property is free and clear of all Liens, and no Company has
collaterally assigned or granted any other security interest in any Material
Real Property Lease or any interest therein other than any Permitted Liens or
Liens securing Indebtedness that will be repaid upon the consummation of the
Transactions. No Company is obligated to repair, modify, alter or restore any
portion of the Company Real Property. There are no leasing commissions or
similar payments due, arising out of, resulting from or with respect to any
Material Real Property Lease that are owed by any Company or a SELLER. A valid
memorandum of each Material Real Property Lease has been recorded in the real
property records of the county in which each property covered by such lease is
located. To the Knowledge of the Companies, no Company’s use of the Company Real
Property pursuant to the Material Real Property Leases is subject to any
material rights of way, building use restrictions or limitations of any kind or
nature, except those that do not materially impair the current use or occupancy
to such real property. The buildings and structures comprising the Company Real
Property pursuant to the Material Real Property Leases are free of any
structural defect. Except as disclosed in Schedule 3.17(a), the Company Real
Property (i) is in good operating condition and repair, ordinary wear and tear
excepted, free from structural, physical and mechanical defects; (ii) is
supplied with utilities and other services and has adequate rights of way and
access to public ways necessary for the use, occupancy, maintenance and
operation of the Company Business; (iii) is structurally- sufficient for the
conduct of the Company Business; and (iv) has all requisite material permits and
licenses required for the day-to-day use and operation of such Company Real
Property for its intended purpose. To the Knowledge of the Companies, no
material improvement constituting a part of the Company Real Property encroaches
on real property not owned or leased by any Company to the extent that removal
of such encroachment would materially impair the manner and extent of the
current use, occupancy and operation of such improvements. No Company has
received any written notice, or has any Knowledge of, any other notice, of non-
compliance from any Governmental Entity with respect to any of the Company Real
Property which has not been cured. There are neither any actual nor, to the
Knowledge of the Companies, any threatened or contemplated, condemnation or
eminent domain proceedings that affect the Company Real Property or any part
thereof, and no Company has received any notice from any Governmental Entity
with respect thereto. The current use or occupancy of the Company Real Property
and the conduct of the Company Business as currently conducted do not violate in
any material respect: (A) any Law applicable to the Company Real Property; or
(B) any easement, covenant, condition, restriction or similar provision in any
instrument of record or other unrecorded agreement affecting such Company Real
Property.

 



 -37- 

 

 

(b) Personal Property. Except as disclosed on Schedule 3.17(b), as of the date
of this Agreement, each Company has good and marketable title to, or holds under
valid leases, all material machinery, equipment and other personal property and
assets owned by it necessary for the conduct of the Company Business as
currently and historically conducted, subject to no Lien except for Liens
identified on Schedule 3.17(b) and Permitted Liens. Such owned and leased assets
are suitable for use in the ordinary course of business (ordinary wear and tear
excepted) and constitute all of the tangible assets necessary to enable the
applicable Company to conduct its business as of the date of this Agreement. No
Person other than the Companies owns any equipment or other tangible assets or
properties situated on any premises owned, leased or occupied by any Company or
necessary to the operation of the Company Business as currently conducted, and
none of the equipment or other tangible assets or properties owned by any
Company or necessary to the operation of the Company Business as presently
conducted is located on any premises not owned, leased or occupied by any
Company.

 

Section 3.17 Transactions with Affiliates. Schedule 3.18 sets forth all
Contracts between any Company, on the one hand, and Affiliates of any Company,
on the other hand. Except as disclosed on Schedule 3.18, no Company nor any of
its Affiliates, managers, officers or employees possesses, directly or
indirectly, any financial interest in, or is a director, manager, officer or
employee of, any Person (other than any Company) which is a material client,
creditor, debtor supplier, customer, lessor, lessee or competitor of any Company
or in any assets or properties used or held for use by any Company (other than
as a holder of the Interests). No Affiliate of any Company owes any amounts to
any Company or is owed any amount by any Company.

 

Section 3.18 Customers and Suppliers.

 

(a) Schedule 3.19(a) sets forth an accurate and complete list of all customers
of each Company, based on net sales, and the dollar amount of net sales made to
each such customer for the twelve (12)-month period ended June 30, 2019 (each a
“Material Customer”). No Material Customer has terminated or threatened to
terminate its relationship with any Company or materially reduced or adversely
changed in a material respect the terms of its contractual relationship with any
Company or threatened to terminate its relationship with any Company or
materially reduce or adversely change in a material respect the terms of its
purchases from any Company.

 

(b) Schedule 3.19(b) sets forth an accurate list of all vendors and/or suppliers
of each Company, based on the combined amounts paid to such suppliers by such
Company, and the dollar amount of such payments made to each such supplier
during the twelve (12)-month period ended June 30, 2019 (each, a “Material
Supplier”). No Material Supplier has terminated or threatened to terminate its
relationship with any Company or materially reduced or adversely changed in a
material respect the terms of its contractual relationship with any Company or
threatened to terminate its relationship with any Company or materially reduce
or adversely change in a material respect the terms of its sales of goods or
services to any Company.

 



 -38- 

 

 

Section 3.19 Privacy and Data Protection. Each Company’s Use of Personal
Information complies, and has complied, in all material respects with: (a) all
Information Privacy and Security Laws; (b) PCI DSS, as applicable; and (c) all
obligations under such Company’s Contracts and other commitments to third
parties (including any privacy notices) relating to Personal Information and
other confidential Data. Each Company has all material Permits to Use the
Personal Information or other confidential Data in such Company’s possession or
under its control in connection with its business as presently conducted.

 

(a) No Action has been filed, commenced or, to the Knowledge of the Companies,
threatened against any Company by any Person alleging a violation of such
Person’s privacy, personal or confidentiality rights under any applicable
Information and Privacy and Security Laws. No Company (a) is, to the Knowledge
of the Companies, under investigation by any Governmental Entity for a violation
of any Information Privacy and Security Laws and (b) has received during the
previous five (5) years any written complaints, audit requests or notices
(including inquiries or other communications from the U.S. Department of Health
and Human Services Office for Civil Rights) from any Governmental Entity or
other Person (including any customer, Subcontractor (as defined in 45 C.F.R. §
160.103), or Business Associate) regarding such Company’s or any of its agents’,
employees’ or contractors’ Use of Personal Information.

 

(b) There has been no breach of the security of any Company’s computer systems
or networks, or unauthorized access, use or disclosure of or to any Personal
Information or other confidential Data used by or on behalf of such Company,
including any unauthorized Use of or access to Personal Information or other
confidential Data that would constitute a breach for which notification by such
Company to individuals and/or Governmental Entities is required under any
applicable Information Privacy and Security Laws. During the previous five (5)
years, to the Knowledge of the Companies, each Company has identified,
documented, investigated, contained and eradicated each Security Incident (as
defined in 45 C.F.R. § 164.304) related to Personal Information or other
confidential Data of such Company or a customer of such Company transmitted,
processed, maintained, stored or otherwise available on or through such
Company’s network or information technology systems.

 

(c) Each Company has entered into a Business Associate Agreement with a third
party in each instance in which a Business Associate Agreement is required under
HIPAA or any Contract. Each Company is, and has been, in material compliance
with all Business Associate Agreements to which such Company is a party or is
otherwise bound. Each Company has conducted reasonable diligence on all
Subcontractors (as defined in 45 C.F.R. § 160.103) engaged by such Company and
has entered into reasonable and appropriate Business Associate Agreements with
all such Subcontractors.

 

(d) Employees of each Company who have access to Personal Information or other
confidential Data have received reasonable training with respect to compliance
with all relevant Information Privacy and Security Laws (including HIPAA) and
all relevant policies and procedures of such Company relating to privacy, Data
protection, and security. Each Company has maintained reasonable documentation
of such training activities.

 



 -39- 

 

 

(e) Each Company has adopted written policies and procedures with respect to
privacy, Data protection and security (including written policies and procedures
governing the collection and Use of Personal Information), and those policies
and procedures are commercially reasonable and comply with applicable
Information Privacy and Security Laws, and each Company has at all times during
the previous five (5) years complied in all material respects with those
policies and procedures. Without limiting the foregoing, each Company has
implemented commercially reasonable security procedures and physical,
administrative and technical safeguards that are designed to protect: (a)
Personal Information and other confidential Data that is Used by such Company
and (b) each Company’s servers, systems, circuits, networks and other computer
assets (as may be owned, leased, licensed or used) against any unauthorized use,
access, interruption, modification or corruption, in conformance with
Information Privacy and Security Laws.

 

(f) There have been no unauthorized intrusions or breaches of the security of
the IT Systems used or relied upon by any Company in connection with the
operation of the Company Business as currently and historically conducted. The
IT Systems have not malfunctioned or failed during the previous five (5) years
in a manner that has caused or would cause material disruption to the Company
Business and, to the Knowledge of the Companies, do not contain any viruses,
bugs, vulnerabilities identified in the U.S. National Vulnerability Database
maintained by the Department of Homeland Security and the National Institute of
Standards and Technology, faults or other devices or effects that have or would
reasonably be expected to (a) cause any material disruption to the Company
Business as presently or historically conducted, (b) enable or assist any Person
to access without authorization the IT Systems or any information in the IT
Systems, or (c) otherwise materially adversely affect the functionality of the
IT Systems, except as disclosed in their documentation. Each Company has
implemented and follows reasonable backup, security and disaster recovery
technology, plans, procedures and facilities consistent with industry practices
and applicable Law. To the Knowledge of the Companies, no circumstances exist
that are reasonably expected to give rise to any material disruption in or to
the operation of the Company Business as a result of (i) any substandard
performance or defect in any part of the IT Systems whether caused by any
viruses, bugs, worms, software bombs or otherwise, lack of capacity or otherwise
or (ii) a breach of security in relation to any part of the IT Systems.

 

(g) Each Company has performed or commissioned a documented, commercially
reasonable security risk assessment in the past year that meets any required
standards to which such Company is subject under applicable Law and Contracts
(collectively, the “Security Risk Assessment”). Each Company has taken
reasonable steps to address, manage, and remediate all risks, vulnerabilities,
threats and deficiencies identified in every Security Risk Assessment it has
performed in the past five (5) years.

 



 -40- 

 

 

Section 3.20 Absence of Unlawful Payments. Each Company has and, to the
Knowledge of the Companies, none of such Company’s officers, managers or other
employees or other Person acting on their behalf have (a) violated any
applicable provision of the Foreign Corrupt Practices Act of 1977, as amended,
(b) been targeted by any U.S. sanctions administered by the Office of Foreign
Assets Control of the U.S. Treasury Department, (c) paid, or offered, promised
or authorized payment of, money or any other thing of value to any Governmental
Entity or official, political party (or official thereof), candidate for
political office, employee of a state-owned enterprise or official of an
international organization (each, a “Government Person”) in violation of Law for
the purpose of influencing, directly or indirectly through another Person, any
act, omission or decision of such Government Person in an official capacity so
that such Company might secure any advantage, obtain or retain business or
direct business to any Person, or (d) accepted or received any contributions,
payments, gifts or expenditures that was unlawful.

 

Section 3.21 Bank Accounts. Schedule 3.22 lists the names and locations of all
banks and other financial institutions with which each Company maintains an
account (each, a “Bank Account”), or at which a Bank Account is maintained to
which any Company has access as to which deposits are made on behalf of such
Company, in each case listing the type of Bank Account, the Bank Account number
therefor, and the names of all Persons authorized to draw thereupon or have
access thereto and lists the locations of all safe deposit boxes used by each
Company. All cash in such Bank Accounts is held on demand deposit and is not
subject to any restriction or limitation as to withdrawal.

 

Section 3.22 Regulatory Compliance. Each Company is, and has been for the past
five (5) years, (1) in compliance with (A) all applicable Laws (including all
rules, regulations, guidance and policies) relating to or promulgated by the
U.S. Food and Drug Administration (“FDA”) and other applicable Governmental
Entities (e.g., EMEA, PMDA) and (B) all regulatory authorizations, including all
requirements of the FDA and other Governmental Entities (e.g., EMEA, PMDA)
applicable to such Company, or by which any property, product, filing,
submission, registration, declaration, approval, practice (including without
limitation, manufacturing) or other asset of such Company is bound, governed or
affected and (2) has held all regulatory authorizations required for the conduct
of the Company Business.

 

ARTICLE 4
REPRESENTATIONS AND WARRANTIES OF SELLERS

 

Each SELLER, severally and not jointly, and solely with respect to such SELLER,
hereby represents and warrants to Holdings as of the date hereof as follows:

 

Section 4.1 Authority and Enforceability. Such SELLER has the necessary power,
authority and capacity to execute and deliver this Agreement and each of the
Ancillary Documents to which such SELLER is a party, including the Subscription
Agreement and the Holdings LLC Agreement, and to consummate the Transactions.
The execution and delivery of this Agreement and the Ancillary Documents to
which such SELLER is a party and the consummation of the Transactions have been
duly authorized by all necessary action on the part of such SELLER. This
Agreement and the Ancillary Documents to which such SELLER is a party have been
duly executed and delivered by such SELLER and constitute a valid, legal and
binding obligations of such SELLER, enforceable against such SELLER in
accordance with their terms, except (i) to the extent that enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
other Laws affecting the enforcement of creditors’ rights generally and (ii)
that the availability of equitable remedies, including specific performance, is
subject to the discretion of the court before which any Action thereof may be
brought.

 



 -41- 

 

 

Section 4.2 Consents and Approvals; No Violations. Except as set forth on
Schedule 4.2, no notices to, filings with, or authorizations, consents or
approvals of any Governmental Entity are necessary for the execution, delivery
or performance by such SELLER of this Agreement or the Ancillary Documents to
which SELLER is a party or the consummation by SELLER of the Transactions.
Neither the execution, delivery and performance by such SELLER of this Agreement
or the Ancillary Documents to which SELLER is a party nor the consummation by
such SELLER of the Transactions will (a) conflict with or result in any breach
of any provision of the Company’s Governing Documents, (b) except as set forth
on Schedule 4.2, result in a violation or breach of, or cause acceleration, or
constitute (with or without due notice or lapse of time or both) a default (or
give rise to any right of termination, cancellation or acceleration) under any
of the terms, conditions or provisions of any material Contract to which such
SELLER is a party or (c) violate any Order, writ, injunction, decree, Law,
statute, rule or regulation of any Governmental Entity having jurisdiction over
such SELLER.

 

Section 4.3 Title to the Interests. Such SELLER owns beneficially and of record
the Interests set forth opposite such SELLER’s name on Schedule 3.2 and such
SELLER has good and marketable title to such Interests, free and clear of all
Liens. Upon the consummation of the Transactions, Holdings will own all such
Interests, free and clear of all Liens.

 

Section 4.4 Litigation. There is, and in past five (5) years there has been, no
Action or investigation pending or, to such SELLER’s knowledge, threatened in
writing against such SELLER before any Governmental Entity which would have a
material adverse effect on such SELLER’s ownership of the Interests, or
otherwise prevent or materially delay the Closing or otherwise prevent such
SELLER from complying with the terms and provisions of this Agreement or the
Ancillary Documents. Such SELLER is not subject to any outstanding Order, writ,
injunction or decree that would have a material adverse effect on such SELLER’s
ownership of the Interests, or otherwise prevent or materially delay the
Closing.

 

Section 4.5 No Insolvency. Such SELLER is not the subject of any pending,
rendered or, to such SELLER’s knowledge, threatened insolvency proceedings of
any character. Such SELLER has not made an assignment for the benefit of
creditors or taken any action with a view to or that would constitute a valid
basis for the institution of any such insolvency proceedings. Such SELLER is not
insolvent and will not become insolvent as a result of entering into this
Agreement.

 

Section 4.6 Representation By Counsel. Such SELLER: (a) has been represented by
independent counsel (or has had the opportunity to consult with independent
counsel and has declined to do so); (b) has had the full right and opportunity
to consult with such SELLER’s attorney and other advisors and has availed
himself, herself or itself of this right and opportunity; (c) has carefully read
and fully understands this Agreement in its entirety and has had it fully
explained to her by such counsel; and (d) is competent to execute this Agreement
and has executed this Agreement free from coercion, duress or undue influence.

 



 -42- 

 

 

ARTICLE 5
REPRESENTATIONS AND WARRANTIES OF HOLDINGS

 

Holdings hereby represents and warrants to SELLERs as of the date hereof as
follows:

 

Section 5.1 Organization. Holdings is a limited liability company, duly
organized, validly existing and in good standing under the Laws of the State of
Delaware and has all requisite power and authority to carry on its businesses as
now being conducted, except where the failure to have such power or authority
would not prevent or materially delay the consummation of the Transactions.

 

Section 5.2 Authority. Holdings has all necessary power and authority to execute
and deliver this Agreement and the Ancillary Documents to which Holdings is a
party and to consummate the Transactions. The execution and delivery of this
Agreement and the Ancillary Documents to which Holdings is a party and the
consummation of the Transactions have been authorized by all necessary action on
the part of Holdings and no other Action (including by its equity holders) on
the part of Holdings is necessary to authorize this Agreement and the Ancillary
Documents to which Holdings is a party or to consummate the Transactions. This
Agreement and the Ancillary Documents to which Holdings is a party have been
duly and validly executed and delivered by Holdings and constitute a valid,
legal and binding agreement of Holdings (assuming this Agreement and the
Ancillary Documents to which Holdings is a party have been duly authorized,
executed and delivered by SELLERs, the Companies and the SELLERs Representative,
as applicable), enforceable against Holdings in accordance with their terms,
except (i) to the extent that enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or other Laws affecting the
enforcement of creditors’ rights generally and (ii) that the availability of
equitable remedies, including specific performance, is subject to the discretion
of the court before which any Action thereof may be brought.

 

Section 5.3 Consents and Approvals; No Violations. Assuming the truth and
accuracy of the Companies’ and SELLERs’ representations and warranties contained
in this Agreement and the Ancillary Documents, no material notices to, filings
with, or authorizations, consents or approvals of any Governmental Entity are
necessary for the execution, delivery or performance of this Agreement or the
Ancillary Documents to which Holdings is a party or the consummation by Holdings
of the Transactions, except for those set forth on Schedule 5.3. Neither the
execution, delivery and performance by Holdings of this Agreement and the
Ancillary Documents to which Holdings is a party nor the consummation by
Holdings of the Transactions conflicts with or results in any breach of any
provision of Holdings’ Governing Documents, except as set forth on Schedule 5.3,
results in a violation or breach of, or causes acceleration, or constitutes
(with or without due notice or lapse of time or both) a default (or give rise to
any right of termination, cancellation or acceleration) under any of the terms,
conditions or provisions of any material Contract to which Holdings is a party,
or (c) violates any Order, writ, injunction, decree, Law, statute, rule or
regulation of any Governmental Entity applicable to Holdings, except in the case
of clauses (b) and (c) above, for violations which would not prevent or
materially delay the consummation of the Transactions.

 



 -43- 

 

 

Section 5.4 Brokers. No broker, finder, financial advisor or investment banker
is entitled to any brokerage, finder’s, financial advisor’s or investment
banker’s fee or commission or similar payment in connection with the
Transactions based upon arrangements made by and on behalf of Holdings or any of
its respective Affiliates for which any SELLER or any Company may become liable.

 

Section 5.5 Solvency. Assuming the accuracy of the Companies’ representations
and warranties in this Agreement, immediately after giving effect to the
Transactions, none of Holdings or any Company will (a) be insolvent (either
because its financial condition is such that the sum of its debts is greater
than the fair value of its assets or because the fair salable value of its
assets is less than the amount required to pay its probable liability on its
existing debts as they mature), have unreasonably small capital with which to
engage in its business or (c) have incurred debts beyond its ability to pay as
they become due.

 

ARTICLE 6
COVENANTS

 

Section 6.1 Confidentiality. From and after the Closing, each SELLER shall, and
shall cause each of his, her or its respective Affiliates to, keep confidential
and not directly or indirectly reveal, report, publish, disclose or transfer any
confidential or proprietary information regarding any Company, Holdings or
Holdings’ Affiliates and the negotiations preceding this Agreement, the terms
and existence of this Agreement and the Ancillary Documents and all documents
and information obtained by a party from another party in connection with the
transactions contemplated hereby (collectively, the “Confidential Information”)
and will not use such Confidential Information for their own benefit or for the
benefit of any other Person (other than the Companies and Holdings), except (i)
to the extent that it is reasonably necessary to disclose the Confidential
Information to obtain approvals from any Governmental Entity, (ii) for
disclosures otherwise made in satisfaction of any of the obligations under this
Agreement and (iii) to the extent required by applicable Law, provided the other
PARTIES are given reasonable prior notice or consent thereto (including
securities Laws of any jurisdiction and rules and regulations of any applicable
stock exchange); provided, that each SELLER shall be responsible for any failure
of such SELLER’s Affiliates to keep confidential and not directly or indirectly
reveal, report, publish or disclose any Confidential Information in accordance
with the Section 6.1.

 

Section 6.2 Tax Matters.

 

(a) The SELLERs Representative will prepare, or cause to be prepared, including
by direction of any Company, at SELLERs’ sole expense, all income Tax Returns
for each Company for all Pre-Closing Tax Periods that are filed after the
Closing Date. All such income Tax Returns shall be prepared in a manner
consistent with the past practices of the applicable Company unless otherwise
required by applicable Law. The SELLERs Representative shall provide Holdings
with a copy of any such income Tax Returns for its review and comment at least
twenty (20) days prior to its filing and the SELLERs Representative shall make
any changes reasonably requested by Holdings. After such review, the SELLERs
Representative will submit such income Tax Returns to Holdings for filing on
behalf of each Company.

 



 -44- 

 

 

(b) Holdings will prepare, or cause to be prepared, in a manner consistent with
the past practices of the applicable Company, unless otherwise required by
applicable Law all other Tax Returns of each Company for Pre-Closing Tax Periods
or Straddle Periods. Holdings shall provide the SELLERs Representative with a
copy of any such Tax Returns for its review and comment at least twenty (20)
days prior to its filing and Holdings shall make any changes reasonably
requested by the SELLERs Representative.

 

(c) At least five (5) Business Days prior to the due date for filing such Tax
Return, the SELLERs Representative shall promptly pay to Holdings all
Indemnified Taxes shown to be due on any Tax Return described in Section 6.2(a)
or (b).

 

(d) After the Closing, each of Holdings, each Company, and the SELLERs
Representative shall promptly notify each of the other PARTIES in writing upon
receipt of any written notice of any audit or examination by any Taxing
Authority or any other judicial or administrative proceeding that relates to
Indemnified Taxes for any Pre- Closing Tax Period or Straddle Period for which
SELLERs could be liable pursuant to this Agreement (each, a “Tax Claim”);
provided, however, that the failure to so notify shall not relieve SELLERs of
any liability hereunder except to the extent SELLERs are actually and materially
prejudiced thereby. The SELLERs Representative shall have the sole right to
employ counsel of its choice and to control the defense of all such Tax Claims
for which SELLERs are liable under this Agreement for the full amount of Tax
payable with respect to such claim or proceeding (a “SELLERs’ Tax Contest
Claim”), and shall bear the full cost of pursuing any such claim; provided,
however, that Holdings shall be entitled to participate in the defense of such
Tax Claim, at its sole expense, with counsel of its choosing and the SELLERs
Representative shall not agree to the settlement of any such Tax Claim or
proceeding that would have an adverse effect on Holdings, any Company or any of
their respective Affiliates without Holdings’ consent, which will not be
unreasonably withheld or delayed. Except as otherwise provided herein, Holdings
shall control all other Tax Claims.

 

(e) Holdings and the SELLERs Representative shall cooperate fully, as and to the
extent reasonably requested by the other party, in connection with the
preparation, filing and execution of Tax Returns and any Tax Claim, audit,
litigation or other Action with respect to Taxes. Such cooperation shall include
the retention and (upon the other party’s request) the provision of records and
information that are reasonably relevant to any such audit, litigation or other
Action and making employees available on a mutually convenient basis to provide
additional information and explanation of any material provided hereunder or to
testify at any such Action. Holdings, the SELLERs Representative (on behalf of
SELLERs) and each Company agree to (A) retain all books and records with respect
to Tax matters pertinent to such Company relating to any Pre- Closing Tax Period
and Straddle Period until the expiration of the applicable statute of
limitations (and, to the extent notified by Holdings or the SELLERs
Representative, any extensions thereof) of the respective Tax periods, and to
abide by all record retention agreements entered into with any Taxing Authority,
and (B) to give the other Party reasonable written notice prior to transferring,
destroying or discarding any such books and records and, if the other Party so
requests, Holdings or the SELLERs Representative, as the case may be, shall
allow the other Party, at such Party’s sole cost, to take possession or make
copies of such books and records.

 



 -45- 

 

 

(f) SELLERs will be entitled to any Tax refunds or overpayments that are
received by Holdings or any Company that arise in Pre-Closing Tax Periods or the
pre-Closing portion of any Straddle Period, except to the extent any such refund
or overpayment arises as the result of a carryback of a loss or other Tax
benefit from a Post-Closing Tax Period. At the request of the SELLERs
Representative, Holdings shall make commercially reasonable efforts to cause
each Company to make all filings and take all actions necessary to secure such
refunds or overpayments as promptly as practicable and to pay to the SELLERs
Representative (for further distribution to SELLERs pro rata based on their
Ownership Percentage) any such refund or the amount of any such overpayment
within fifteen (15) Business Days after the actual receipt of or entitlement to
such refund or overpayment, net of (x) any Taxes of Holdings and its Affiliates
(including any Company) attributable to the receipt of any such refund and (y)
any costs and expenses incurred by Holdings and its Affiliates (including any
Company) in obtaining any such refund. In the event any Tax refund is
subsequently disallowed or determined to be an amount less than the amount taken
into account to make a payment pursuant to this Section 6.2(f), by a Taxing
Authority, the SELLERs Representative (on behalf of SELLERs) shall promptly
return such excess to Holdings, the Companies, or any of their Affiliates, along
with any applicable interest and penalties.

 

(g) All transfer, documentary, stamp, sales, use, registration, value-added and
other similar Taxes and recording fees that are imposed on any of the PARTIES by
any Taxing Authority in connection with the Transactions (“Transfer Taxes”)
shall be shared equally by Holdings, on the one hand, and SELLERs, on the other
hand.5 The SELLERs Representative shall prepare all Tax Returns associated with
such Transfer Taxes. The PARTIES shall cooperate to minimize or avoid any such
Transfer Taxes that might be imposed to the extent permitted by applicable Law.

 

(h) Holdings and each Company will be entitled to deduct and withhold from any
amounts payable pursuant to this Agreement such amounts as are required to be
deducted or withheld under the Code or any provision of other applicable Tax
Law; provided, however, that, except in the case of any withholding required as
a result of a failure to deliver a non-foreign SELLER affidavit pursuant to
Section 7.1(a), or any withholding on payments under any compensatory payments
made in connection with the transactions undertaken pursuant to this Agreement,
the Holdings will give the SELLERs Representative reasonable advance notice of
such withholding and an opportunity to avoid such withholding in a manner
consistent with applicable Law. To the extent that amounts are so withheld, such
withheld amounts will be treated for all purposes of this Agreement as having
been delivered and paid to the Person in respect of which such deduction and
withholding was made.

 



 -46- 

 

 

(i) Holdings and the SELLERs acknowledge and agree that, pursuant to Revenue
Ruling 99- 6, 1999-1 C.B. 432 (Situation 2), the purchase and sale of the
Interests constitutes, for federal and applicable state income Tax purposes, (i)
with respect to the SELLERs, a sale of the Interests, and (ii) with respect to
Holdings, a taxable purchase of the assets and liabilities of each Company.
Holdings will prepare and deliver to the SELLERs Representative, within sixty
(60) days after the Closing Date, an allocation of the Final Closing Purchase
Price (as adjusted pursuant to this Agreement, and including all other items
required under the Code), among each of the assets of each Company in accordance
with Sections 755 and 1060 of the Code (such allocation, the “Purchase Price
Allocation”). The SELLERs Representative will have twenty (20) Business Days
after receipt of the Purchase Price Allocation to review and comment on the
Purchase Price Allocation, and Holdings will consider any of the SELLERs
Representative’s reasonable comments in good faith prior to filing any document
with respect to the Purchase Price Allocation. Neither Holdings nor the SELLERs
Representative will take or cause to be taken any position or other action
inconsistent with the Purchase Price Allocation determined under this Agreement
for any Tax reporting purpose, upon examination of any Tax Return, in any refund
claim, or in any litigation, investigation, or otherwise, unless otherwise
required do so pursuant to a determination (as defined in Section 1313(a) of the
Code or any similar state or local Tax Law).

 

Section 6.3 Public Announcements. Holdings, on the one hand, and SELLERs and the
SELLERs Representative, on the other hand, shall consult with one another and
seek one another’s approval before issuing any press release, or otherwise
making any public statements, with respect to the Transactions and shall not
issue any such press release or make any such public statement prior to such
consultation and approval; provided, that each Party may make any such
announcement that, in good faith and based on advice of counsel, such Party
believes is necessary or advisable in connection with any requirement of Law, it
being understood and agreed that each Party shall provide the other PARTIES with
copies of any such announcement in advance of such issuance.

 

Section 6.4 Indemnification; Directors’ and Officers’ Insurance.

 

(a) Holdings agrees that all rights to indemnification or exculpation now
existing in favor of the managers and officers of each Company, as provided in
such Company’s Governing Documents with respect to any matters occurring prior
to the Closing Date, shall survive the Transactions and shall continue in full
force and effect for a period of six (6) years from and after the Closing. To
the maximum extent permitted by applicable Law, such indemnification shall be
mandatory rather than permissive, and each Company shall advance expenses in
connection with such indemnification as provided in such Company’s Governing
Documents.

 

(b) Prior to the date hereof, each Company has purchased and maintained in
effect, without any lapses in coverage, a “tail” policy providing managers’ and
officers’ liability insurance coverage for the benefit of those Persons who are
covered by such Company’s managers’ and officers’ liability insurance policies
as of the date hereof or at the Closing (the “Tail Policy”), for a period of six
(6) years following the Closing Date with respect to matters occurring prior to
the Closing that is at least equal to the coverage provided under such Company’s
current directors’ and officers’ liability insurance policies; provided, that
any Company may substitute therefor policies of at least the same coverage
containing terms and conditions which are no less advantageous to the
beneficiaries thereof so long as such substitution does not result in gaps or
lapses in coverage with respect to matters occurring prior to the Closing Date.

 



 -47- 

 

 

Section 6.5 Documents and Information. After the Closing Date, each Party shall
until the sixth (6th) anniversary of the Closing Date, (a) retain all books,
records and other documents pertaining to the Company Business in existence on
the Closing Date, in each case, which are necessary or useful in connection with
any Tax inquiry, audit or dispute, any litigation or investigation or any other
matter requiring such books and records or information for a reasonable business
purpose, excluding any items subject to attorney-client privilege or in
contravention of applicable Law (a “Permitted Use”) and (b) make the same
available for inspection and copying by the requesting Party during normal
business hours upon reasonable request and upon reasonable notice. All
information received pursuant to this Section 6.5 shall be kept confidential by
SELLERs pursuant to Section 6.1, except to the extent disclosure is reasonably
necessary in connection with any Permitted Use. This provision will be
inapplicable to any direct Claims between a SELLER or a SELLER’s representatives
or Affiliates, on the one hand, and any Company, Holdings or their respective
representatives or Affiliates, on the other hand.

 

Section 6.6 Restrictive Covenants.

 

(a) Restriction. Each SELLER agrees that until the later of (a) the five
(5)-year anniversary of the Closing Date (which period will be extended by the
amount of time during which such SELLER is in violation of any provision of this
Section 6.6 or (b) the date that is one (1) year following the date on which the
Additional Purchase Price Payment is paid, such period, the “Restricted
Period”), such SELLER will not, directly or indirectly, anywhere in the world
whereby Buyer conducts business (the “Territory”), engage in, manage, operate,
finance, control or participate in the ownership, management or financing or
control of, become employed by, or become affiliated or associated with,
directly or indirectly, whether as an officer, director, manager, shareholder,
owner, co-owner, Affiliate, partner, agent, representative, consultant,
independent contractor or advisor, or otherwise render services or advice to,
guarantee any obligation of, or acquire or hold (of record, beneficially or
otherwise) any direct or indirect interest in a business that is competitive
with the Company Business at any time during the Restricted Period or during the
twelve (12) month period preceding the commencement of the Restricted Period (a
“Competitor”); provided, however, that such SELLER may own, as a passive
investment, shares of capital stock of any Competitor, if (A) such shares are
listed on a national securities exchange or traded on a national market system
in the United States, (B) such SELLER, together with any of such SELLER’s
Affiliates, owns beneficially (directly or indirectly) less than one percent
(1%) of the total number of shares of such entity’s issued and outstanding
capital stock, and (C) neither such SELLER nor any of such SELLER’s Affiliates
is otherwise associated directly or indirectly with such Competitor or any of
its Affiliates.

 

(b) No Solicitation of Employees and Consultants. Each SELLER agrees that,
during the Restricted Period, such SELLER will not, either on such SELLER’s own
behalf or on behalf of any other Person, (i) hire or engage as an employee,
independent contractor, consultant or otherwise any Company Personnel, (ii)
encourage, induce, attempt to induce, solicit or attempt to solicit any Company
Personnel to leave the service (whether as an employee, consultant or
independent contractor) of any Company, (iii) in any way interfere with the
relationship between any Company Personnel and any Company or (iv) disclose
names or other information about any Company Personnel to any Person under
circumstances which could lead to the use of that information for purposes of
recruiting or hiring.

 



 -48- 

 

 

(c) Non-Solicitation of Customers and Suppliers. Each SELLER agrees that, during
the Restricted Period, such SELLER will not, individually or on behalf of any
other Person:

 

(i) (A) induce, attempt to induce, solicit, or otherwise cause any Covered
Customer to (1) cease being a client or customer of or to not become a client or
customer of any Company, or (2) divert any business from or reduce the amount of
business of such Covered Customer with any Company, or otherwise to discontinue
or alter, in a manner adverse to the Company, such business relationship, (B)
otherwise interfere with, disrupt or attempt to interfere with, reduce or
disrupt, the contractual relationship between any Company and any Covered
Customer, including influencing or attempting to influence, for a purpose
competitive with the products or services of any Company, any Covered Customer
to terminate or modify any written or oral agreement with any Company, or (C)
solicit for business, provide services to, engage in or do business with, any
Covered Customer for products or services that are the same as or substantially
similar to the products or services sold or provided by any Company; or

 

(ii) interfere with, disrupt, solicit, influence or attempt to influence, or
arrange to have any other Person interfere with, disrupt, solicit, influence or
attempt to influence, any Person that was a vendor, supplier, distributor, agent
or other service provider of any Company and had a business relationship with
such Company within the then-proceeding twelve (12)-month period, for a purpose
competitive with the products and services of such Company.

 

(d) Non-Disparagement. Each SELLER agrees that, during the Restricted Period,
such SELLER will not engage in any conduct that involves the making or
publishing of written or oral statements or remarks (including the repetition or
distribution of derogatory rumors, allegations, negative reports or comments)
that are disparaging, deleterious or damaging to the integrity, reputation or
goodwill of any Company or the Holdings or any of their management, officers,
employees, independent contractors or consultants. This provision is not
applicable to truthful testimony obtained through subpoena, (ii) any truthful
information provided pursuant to investigation by any Governmental Entity, or
(iii) any truthful information provided pursuant to any Action by such SELLER
against any Company under this Agreement or any of the other documents
contemplated hereunder asserted by such SELLER in good faith.

 

(e) Acknowledgment. Each SELLER acknowledges and agrees, based upon the advice
of legal counsel and such SELLER’s own experience and knowledge, that (i) such
SELLER possesses knowledge of confidential information of the Companies, (ii)
inclusion of this Section 6.6 in this Agreement is a material inducement to
Holdings to enter into this Agreement and consummate the Transactions, for which
such SELLER will receive a substantial financial benefit, (iii) it would impair
the goodwill of each Company and reduce the value of the assets of each Company
and cause serious and irreparable injury if such SELLER was to use such SELLER’s
ability and knowledge in competition with any Company, and/or to otherwise
breach the obligations contained herein and that no Company would have an
adequate remedy at Law because of the unique nature of each Company’s products
and services, (iv) such SELLER has no intention of competing in the Territory
with any Company during the Restricted Period, (v) the relevant public policy
aspects of restrictive covenants, covenants not to compete and non-solicitation
provisions have been discussed, and every effort has been made to limit the
restrictions placed upon such SELLER to those that are reasonable and necessary
to protect each Company’s legitimate interests, (vi) the Companies conduct
business in the Territory, (vii) the Companies compete with other businesses
that are or could be located in any part of the Territory, (viii) prior to the
Closing, the Companies did business in and marketed their products and services
throughout the Territory, (ix) the restrictions contained in this Agreement are
reasonable and necessary for the protection of the business and goodwill of each
Company, (x) the foregoing restrictions on competition are fair and reasonable
in type of prohibited activity, geographic area covered, scope and duration,
(xi) the consideration provided by the Companies under this Agreement is not
illusory, and (xii) such provisions do not impose a greater restraint than is
necessary to protect the goodwill or other business interests of each Company.

 



 -49- 

 

 

(f) Distributions. PARTIES acknowledge that any future capital distributions to
PARTIES will only occur from the profits generated by Holdings and that such
capital distributions will be made upon the ownership percentages of Holdings.
Accordingly, PARTIES agree that any future capital distributions from Holdings
to PARTIES will only occur after any and all outstanding debt balances are
repaid in full and in accordance with the Holdings LLC Agreement.

 

(g) Reformation. If any court of competent jurisdiction determines that any part
of this Section 6.6 is unenforceable because of the duration, geographic area
covered, scope of such provision, or otherwise, such court will have the power
to reduce the duration, geographic area covered or scope of such provision, as
the case may be, and, in its reduced form, such provision will then be
enforceable. SELLERs will, at Holdings’ request, join Holdings in requesting
that such court take such action.

 

Section 6.7 Release. Effective as of the Closing, each SELLER, for himself,
herself or itself, as applicable, and each of such SELLER’s Affiliates and their
respective Affiliates and each such Person’s respective successors, assigns,
executors, heirs, officers, directors, managers, partners, members and employees
(each, a “SELLER Releasor”), hereby irrevocably, knowingly, and voluntarily
releases, discharges and forever waives and relinquishes all claims, debts,
losses, expenses, covenants, damages, causes of action, obligations accounts,
Actions, and liabilities of whatever kind or nature, which any of the SELLER
Releasors has, might have or might assert now or in the future, against any
Company and its successors, assigns, officers, directors, managers, partners and
employees or any of their respective heirs or executors (in each case in their
capacity as such) (each, a “Company Releasee”) arising out of or resulting from
any matter, circumstance, Contract, transaction, event, action, or failure to
act, cause or thing whatsoever, whether known or unknown, suspected or
unsuspected, direct or indirect, and which occurred, existed or was taken or
permitted at or prior to the Closing; provided, that no SELLER Releasor
releases, discharges or waives any Action against the Company Releasees: (i)
arising under this Agreement or any Ancillary Document or (ii) related to any
rights to indemnification provided for in any Company’s Governing Documents in
effect as of the date hereof. SELLERs, on behalf of themselves and each SELLER
Releasor, expressly waive all rights afforded by any statute which limits the
effect of a release with respect to unknown claims. SELLERs understand the
significance of this release of unknown claims and waiver of statutory
protection against a release of unknown claims, and acknowledge and agree that
this waiver is an essential and material term of this Agreement. Each SELLER
represents that such SELLER has made no assignment, conveyance or transfer of
any kind of any claim released pursuant to this Section 6.7. From and after the
Closing, each SELLER, for himself, herself or itself, as applicable, and each of
such SELLER’s Releasors, hereby irrevocably agrees to refrain from, directly or
indirectly, asserting or commencing any Action against a Company Releasee, based
upon any matter purported to be released hereby.

 



 -50- 

 

 

Section 6.8 Delivery of Data Room Contents. As soon as reasonably practicable
following Closing, the SELLERs Representative will deliver, or cause to be
delivered, to Holdings all of the documents made available or provided to
Holdings (as of immediately prior to the date of this Agreement) on the
electronic data site.

 

Section 6.9 Termination of Affiliate Transactions. At the Closing, all Contracts
and transactions set forth on Schedule 6.9, shall be terminated and of no
further force and effect after the Closing, without any further liability to, or
payment of consideration by, Holdings, any Company or any of their respective
Affiliates following the Closing, and with all claims against any Company with
respect thereto released, in each case, in form and substance reasonably
satisfactory to Holdings. Each SELLER hereby waives any and all rights or claims
any such SELLER may have pursuant to any Governing Document of any Company in
connection with this Agreement and the consummation of the Transactions.

 

ARTICLE 7
DELIVERIES AT CLOSING

 

Section 7.1 SELLER Deliveries. Prior to or at the Closing, SELLERs shall have
delivered the following in form and substance reasonably acceptable to Holdings:

 

(a) a duly executed certificate from each SELLER substantially in the form of
the sample certification set forth in Treasury Regulation Section 1.1445-2(b)(2)
and conforming to the requirements of Section 1446(f) of the Code and U.S.
Internal Revenue Service Notice 2018-29, certifying that such SELLER is not a
foreign person within the meaning of Section 1445 or Section 1446 of the Code;

 

(b) assignments, representing all of the Interests, duly endorsed and otherwise
in form acceptable for transfer on the books of each Company;

 

(c) the membership ledger, minute book and corporate/company seal of each
Company, in each case, if in existence at such time;

 

(d) a certificate dated as of the Closing Date and signed by each Company’s
Secretary (or equivalent authorized party) and certifying and attaching: (i)
copies of resolutions of each Company’s board of managers and members (or
equivalent) authorizing the execution, delivery and performance of this
Agreement and the Transactions and (ii) copies of each Company’s Governing
Documents in effect immediately prior to the Closing;

 

(e) an IRS Form W-9, completed by each SELLER;

 

(f) certificates from the State of Delaware, Brazil and from each jurisdiction
where each Company is qualified to do business as a foreign entity, dated no
earlier than fifteen (15) days prior to the date hereof, as to the good standing
(or equivalent) of such Company in such jurisdictions;

 



 -51- 

 

 

(g) reasonably suitable documentation for the control of all bank and other
financial accounts set forth on Schedule 3.22, as prescribed by Holdings;

 

(h) resignations effective immediately following the Closing of all managers and
officers (or equivalent authorized PARTIES) of each Company set forth on
Schedule 7.1(h), in accordance with the new terms and conditions set forth in
the attached agreement;

 

(i) the evidence that all Affiliate transactions set forth on Schedule 6.9 have
been terminated;

 

(j) The Key Employment Agreements duly executed by the Key Employees;

 

(k) the Permits, waivers, authorizations, Orders and other approvals set forth
on, or required under the Contracts set forth on, Schedule 7.1(l); and

 

(l) a copy of the Tail Policy;

 

(m) the Holdings LLC Agreement duly executed by each SELLER; and

 

(n) a Subscription Agreement duly executed by each SELLER.

 

Section 7.2 Holdings Deliveries. Immediately after the Closing, Holdings shall
deliver the following in form and substance reasonably acceptable to SELLERs:

 

(a) the Holdings LLC Agreement duly executed by Holdings and BUYER; and

 

(b) Subscription Agreements duly executed by Holdings for the issuance of the
applicable Units to each SELLER.

 

ARTICLE 8
SURVIVAL OF REPRESENTATIONS, WARRANTIES AND COVENANTS; INDEMNIFICATION

 

Section 8.1 Survival of Representations, Warranties and Covenants. The
Fundamental Representations shall survive the Closing indefinitely. The
representations and warranties of the Company and SELLERs (other than the
Fundamental Representations) contained in this Agreement shall survive the
Closing until the twenty (24)-month anniversary of the Closing Date (the
“Release Date”). The representations and warranties of Holdings contained in
ARTICLE 5 shall survive the Closing until the Release Date. All covenants set
forth herein for which the Holdings Indemnitees are entitled to be indemnified
under Section 8.2(a)(ii) shall survive the Closing until such time period
provided in accordance with their respective terms (or if no such period is
expressly included herein for any covenant required to be performed following
the Closing, then until thirty (30) days following the expiration of the statute
of limitations applicable to the subject matter underlying such covenant).

 



 -52- 

 

 

Section 8.2 General Indemnification.

 

(a) Subject to the other provisions of this ARTICLE 8, SELLERs shall (1)
severally, and not jointly and severally, with respect to Section 8.2(a)(i) (but
only to the extent such breach or inaccuracy relates to a breach by a SELLER of
a representation or warranty of such SELLER in ARTICLE 4 and Section 8.2(a)(ii)
and (2) jointly and severally in all other cases, indemnify, defend and hold
Holdings and its respective officers, directors, managers, employees,
Affiliates, agents, assigns or successors (each a “Holdings Indemnitee”)
harmless from any damages, losses, liabilities, obligations, claims of any kind,
Taxes, interest or expenses (including reasonable attorneys’ fees and expenses)
(each a “Loss”) suffered or paid, directly or indirectly, as a result of, in
connection with, or arising out of any of the following:

 

(i) any breach or inaccuracy of any representation or warranty made by any
Company or SELLERs contained in this Agreement;

 

(ii) any breach or noncompliance by SELLERs of any of the covenants or
agreements contained herein which are to be performed by SELLERs;

 

(iii) any SELLER Expenses not paid and discharged in full on or prior to the
Closing Date;

 

(iv) any payments made by a Holdings Indemnitee in respect of any obligation of
any Company to indemnify any director, manager, officer, employee or agent of
such Company or a SELLER for actions or omissions occurring prior to the
Closing, to the extent not reimbursed by the Tail Policy;

 

(v) any Indemnified Taxes; and

 

(A) Subject to the other provisions of this ARTICLE 8, Holdings agrees to, and
shall cause each Company to, jointly and severally with Holdings, indemnify,
defend and hold SELLERs and their respective Affiliates, heirs, representatives,
executors, assigns, successors, officers, directors, employees, and agents (each
a “SELLER Indemnitee”) harmless from any Loss suffered or paid, directly or
indirectly, as a result of, in connection with, or arising out of (i) any breach
or inaccuracy of any representation or warranty made by Holdings contained in
this Agreement, (ii) any breach or noncompliance by Holdings of any of its
covenants or agreements contained herein and (iii) any breach or noncompliance
by any Company of any of its covenants or agreements contained herein which are
to be performed by such Company after the Closing Date.

 

(b) The obligations to indemnify and hold harmless pursuant to this Section 8.2
shall survive the consummation of the Transactions for the applicable period set
forth in Section 8.1, except for claims for indemnification asserted prior to
the end of such applicable period (which claims shall survive until final
resolution thereof).

 



 -53- 

 

 

Section 8.3 Third Party Claims.

 

(a) If an Action by a Person who is not a Party or an Affiliate thereof (a
“Third Party Claim”) is made against any Person entitled to indemnification
pursuant to Section 8.2 (an “Indemnified Party”), and if such Person intends to
seek indemnity with respect thereto under this ARTICLE 8 such Indemnified Party
shall promptly give a Notice of Claim to the Party obligated to indemnify such
Indemnified Party (such notified Party, the “Indemnifying Party”); provided,
that the failure to give such Notice of Claim shall not relieve the Indemnifying
Party of its obligations hereunder, except to the extent that the Indemnifying
Party is actually and materially prejudiced thereby. The Indemnifying Party
shall have thirty (30) days after receipt of such notice to assume the conduct
and control of the defense thereof through counsel reasonably acceptable to the
Indemnified Party and at the expense of the Indemnifying Party, and the
Indemnified Party shall cooperate with the Indemnifying Party in connection
therewith; provided, that the Indemnifying Party shall conduct such defense in
an active and diligent manner and in good faith; provided, further, that the
Indemnifying Party shall permit the Indemnified Party to participate in such
settlement or defense through counsel chosen by such Indemnified Party (the fees
and expenses of such counsel shall be borne by such Indemnified Party). The
assumption and control of the settlement or defense of such Third Party Claim
shall be deemed to be an acceptance and assumption of the liability of such
Third Party Claim by the Indemnifying Party for which the Indemnifying Party is
liable hereunder. So long as the Indemnifying Party is reasonably contesting any
such claim in good faith, the Indemnified Party shall not pay or settle any such
claim; provided, however, that, notwithstanding the foregoing, the Indemnified
Party will not be required to refrain from paying any claim that has matured by
an Order, unless an appeal is duly taken therefrom and exercise thereof has been
stayed, nor will it be required to refrain from paying any claim where the delay
in paying such claim would result in the foreclosure of a Lien upon any of the
property or assets then held by the Indemnified Party or where any delay in
payment would cause the Indemnified Party material economic loss. If the
Indemnifying Party elects to conduct the defense and settlement of a Third Party
Claim, then the Indemnified Party shall have the right to pay or settle such
Third Party Claim. If the Indemnifying Party does not notify the Indemnified
Party within thirty (30) days after the receipt of the Indemnified Party’s
Notice of Claim hereunder that it elects to undertake the defense thereof, such
failure to notify shall be deemed an election not to defend the same and the
Indemnified Party shall have the right to contest, settle or compromise the
claim but shall not thereby waive any right to indemnity therefor pursuant to
this Agreement. The Indemnifying Party shall not enter into any settlement with
respect to a Third Party Claim without the prior written consent of the
Indemnified Party, unless such settlement, compromise or consent (A) does not
involve any finding or admission of any violation of applicable Law or admission
of any wrongdoing by the Indemnified Party; (B) includes an unconditional
release of the Indemnified Party from all liability arising out of such Third
Party Claim; and (C) includes monetary damages as the sole relief thereunder.
Notwithstanding the foregoing, the Indemnifying Party will not be entitled to
control, and the Indemnified Party will be entitled to have control over, the
defense or settlement of any Third Party Claim (and the cost of such defense and
any Losses with respect to such Third Party Claim shall constitute an amount for
which the Indemnified Party is entitled to indemnification hereunder) if: (i)
the Third Party Claim relates to, arises from or involves a criminal or
quasi-criminal Action; (ii) if the Third Party Claim seeks injunctive relief or
other equitable remedies or nonmonetary relief against the Indemnified Party;
(iii) the Indemnified Party has been advised in writing by legal counsel that a
conflict of interest exists which, under applicable principles of legal ethics,
would prohibit a single legal counsel from representing both the Indemnified
Party and the Indemnifying Party in such Third Party Claim or there may be legal
defenses to the Indemnifying Party which are different from or additional to
those available to the Indemnified Party; or (iv) the Third Party Claim is
brought by any Governmental Entity or involves a significant then-current
customer of the Indemnified Party.

 



 -54- 

 

 

(b) All of the PARTIEs shall reasonably cooperate in the defense or prosecution
of any Third Party Claim in respect of which indemnity may be sought hereunder,
including keeping the other PARTIEs reasonably informed of the status of such
Third Party Claim and any related actions at all stages thereof.

 

Section 8.4 Limitations on Indemnification Obligations. The rights of the
Holdings Indemnitees and the SELLER Indemnitees to indemnification pursuant to
the provisions of Section 8.2 are subject to the following limitations:

 

(a) notwithstanding anything to the contrary contained in this Agreement;

 

(i) neither the Basket nor the General Reps Cap shall apply to (1) any
indemnification claim made by any Holdings Indemnitee with respect to any breach
of any Fundamental Representation, (2) any claim of bad faith, fraud,
intentional misrepresentation or willful misconduct (collectively, “Fraud
Claims”) or (3) any indemnification claim pursuant to Section 8.2.

 

(ii) except as otherwise expressly set forth in this Agreement, the maximum
aggregate amount that the Holdings Indemnitees may recover from SELLERs with
respect to any and all Losses resulting from breaches or inaccuracies of
Fundamental Representations or pursuant to Section 8.2(a)(ii), provided,
further, that the maximum aggregate amount that the Holdings Indemnitees may
recover from a particular SELLER with respect to any and all Losses resulting
from breaches or inaccuracies of Fundamental Representations or pursuant to
Section 8.2(a)(ii), shall not exceed the value of the Units issued to such
SELLER at Closing; and

 

(iii) for purposes of determining the amount of Losses with respect to, and for
the purposes of determining the existence of, any breach of a representation and
warranty contained in ARTICLE 3 or ARTICLE 4 or any Ancillary Document in
connection with SELLERs’ indemnification obligations under this ARTICLE 8 all of
the representations and warranties set forth in ARTICLE 3 or in ARTICLE 4 or in
any Ancillary Document that are qualified by materiality, Company Material
Adverse Effect or words of similar import or effect will be deemed to have been
made without any such qualification.

 



 -55- 

 

 

(b) The amount of any and all Losses shall be determined net of any amounts
recovered and actually received by the Holdings Indemnitees under insurance
policies or from other collateral sources (such as contractual indemnities of
any Person which are contained outside of this Agreement) with respect to such
Losses (net of any costs of collection, including any co-payment or deductible,
and that portion of any premium increase or replacement insurance policy
resulting from the assertion of such claim attributable to such recovery or
Losses).

 

(c) Notwithstanding anything herein to the contrary, the representations,
warranties and covenants set forth herein, and the Holdings Indemnitees’ right
to indemnification with respect thereto, shall not be affected or deemed waived
by reason of any investigation, inquiry or examination made for or on behalf of
such Holdings Indemnitees, or by reason of the fact that such Holdings
Indemnitee or any of its representatives knew or should have known at any time
that any such representation, warranty or covenant is, was or might be
inaccurate, or by reason of the acceptance by such Holdings Indemnitees of any
certificate or opinion thereunder.

 

(d) Without limiting the limitations on indemnification rights and obligations
elsewhere in this ARTICLE 8, with respect to any claim for indemnification that
is pending or unresolved at the time any payment is due from Holdings under this
Agreement, Holdings shall have the right, at its election and in addition to
other rights and remedies (whether under this Agreement or applicable Law), to
(i) subject to the terms and conditions of this Agreement, seek indemnification
from SELLERs with respect to such claims, (ii) to redeem any SELLER Units then
held by the applicable SELLERs having an aggregate value (based on the value
given to the Units at Closing) equal to the aggregate amount of the applicable
claim for indemnification or (iii) withhold from any payment owing to SELLERs
under this Agreement in an amount equal to the amount of the claim (provided it
has been or is then asserted in good faith and in writing against SELLERs in
accordance with the provisions hereof) until such matters are resolved by mutual
agreement or by a final, non-appealable judgment. If it is finally determined by
mutual agreement or by a final, non- appealable judgment that SELLERs are
required to indemnify the Holdings Indemnitees pursuant to this ARTICLE 8, the
amount of such claims may be

 

(i) set-off against the withheld payments and the remainder of such withheld
payments, if any, shall be delivered pursuant to this Agreement or

 

(ii) paid by the redemption of SELLER Units then held by the SELLERs having an
aggregate value (based on the value given to the Units at Closing) equal to the
aggregate amount of any such indemnification claim. Nothing in this Section
8.4(d) shall be construed as limiting the liability of SELLERs under this
ARTICLE 8, nor shall amounts set-off against or withheld from any payment
hereunder or paid pursuant to the redemption of any Units be considered as
liquidated damages for any breach under this Agreement or any other agreement
contemplated hereby.

 

Section 8.5 Treatment of Indemnity Payments. All payments made on behalf of
SELLERs to or for the benefit of Holdings Indemnitees pursuant to this ARTICLE 8
shall be treated as adjustments to the Purchase Price for Tax purposes, unless
otherwise required by Law, and such agreed treatment shall govern for purposes
of this Agreement.

 



 -56- 

 

 

Section 8.6 Manner of Payment; Escrow Release. If a Holdings Indemnitee is
entitled to indemnification following final determination of an indemnification
claim, such Holdings Indemnitee may, at such Holdings Indemnitee’s election,
recover such Losses (i) directly from SELLERs, in which case SELLERs shall make
all such payments by wire transfer of immediately available funds on or prior to
the third (3) Business Day following the final determination of the applicable
indemnification claim (based on the value given to the Units at Closing) or (ii)
(ii) pursuant to the redemption of SELLER Units then held by SELLERs having an
aggregate value equal to the aggregate amount of any such indemnification claim.

 

ARTICLE 9
MISCELLANEOUS

 

Section 9.1 Entire Agreement; Assignment. This Agreement and the Ancillary
Documents (a) constitute the entire agreement among the PARTIES with respect to
the subject matter hereof and supersedes all other prior agreements and
understandings, both written and oral, among the PARTIES with respect to the
subject matter hereof and (b) shall not be assigned by any Party (whether by
operation of Law or otherwise) without the prior written consent of Holdings and
the SELLERs Representative; provided that Holdings may (i) assign this Agreement
and the Ancillary Documents to any of its Affiliates or (ii) collaterally assign
this Agreement and the Ancillary Documents to any of its lenders. Any attempted
assignment of this Agreement not in accordance with the terms of this Section
9.1 shall be void.

 

Section 9.2 Notices. All notices, requests, claims, demands and other
communications hereunder shall be in writing and shall be given (and shall be
deemed to have been duly given upon receipt or confirmation of receipt, as
applicable) by delivery in person, E-mail (but only if not later than two (2)
Business Days thereafter such notice is confirmed in writing and delivered via
one of the other methods described in this Section 9.2), or by registered or
certified mail (postage prepaid, return receipt requested) to the other PARTIES
as follows:

 

To Holdings or to any Company:

 

Verus International, Inc.
9841 Washingtonian Blvd. Suite 390

Gaithersburg, MD 20878

Attention: Anshu Bhatnagar

E-mail: ab@verusfoods.com



with a copy (which shall not constitute notice to Holdings) to:

 

Sheppard Mullin Richter and Hampton LLP
30 Rockefeller Plaza
New York, NY 10112-0015
Attention: Andrea Cataneo
E-mail: acataneo@sheppardmullin.com

 



 -57- 

 

 

To SELLERs or the SELLERs Representative:

 

Rodrigo Nicolau dos Santos Nogueira

Rua Padre Agostinho, 2009, apt. 2001

Curitiba-PR-Brazil-CEP 80710-000

E-mail: rn@rnnogueira.com

 

with a copy (which shall not constitute notice to SELLERs or the SELLERs
Representative) to:

 

Baril & Advogados Associados

Rua Acyr Guimarães, 222, 11o andar

Curitiba-PR-Brazil, CEP 80240-230

Attention: Natan Baril
E-mail: natan@bbb.adv.br

 

or to such other address as the Party to whom notice is given may have
previously furnished to the others in writing in the manner set forth above.

 

Section 9.3 Governing Law. This Agreement shall be governed by and construed in
accordance with the Laws of the State of Delaware, without giving effect to any
choice of Law or conflict of Law provision or rule (whether of the State of
Delaware or any other jurisdiction) that would cause the application of the Law
of any jurisdiction other than the State of Delaware.

 

Section 9.4 Fees and Expenses. Except as otherwise set forth in this Agreement,
all fees and expenses incurred in connection with this Agreement and the
Transactions, including the fees and disbursements of counsel, financial
advisors and accountants, shall be paid by the Party incurring such fees or
expenses.

 

Section 9.5 Construction; Interpretation. The term “this Agreement” means this
Agreement together with the Schedules and Exhibits hereto, as the same may from
time to time be amended, modified, supplemented or restated in accordance with
the terms hereof. The headings contained in this Agreement are inserted for
convenience only and shall not affect in any way the meaning or interpretation
of this Agreement. No Party, nor its respective counsel, shall be deemed the
drafter of this Agreement for purposes of construing the provisions hereof, and
all provisions of this Agreement shall be construed according to their fair
meaning and not strictly for or against any Party. Unless otherwise indicated to
the contrary herein by the context or use thereof: (i) the words, “herein,”
“hereto,” “hereof” and words of similar import refer to this Agreement as a
whole, including the Schedules and exhibits, and not to any particular section,
subsection, paragraph, subparagraph or clause contained in this Agreement; (ii)
masculine gender shall also include the feminine and neutral genders, and vice
versa; (iii) words importing the singular shall also include the plural, and
vice versa; (iv) the words “include,” “includes” or “including” shall be deemed
to be followed by the words “without limitation”; (v) references to “$” or
“dollar” or “US$” shall be references to United States dollars and (vi) the term
“made available” and words of similar import mean that the relevant documents,
instruments or materials were posted and made available to the other party on
the electronic data site maintained by the disclosing party in connection with
the Transactions.

 

 -58- 

 



 

Section 9.6 Exhibits and Schedules. All Exhibits and Schedules, or documents
expressly incorporated into this Agreement, are hereby incorporated into this
Agreement and are hereby made a part hereof as if set out in full in this
Agreement. Any item disclosed in any Schedule referenced by a particular section
in this Agreement shall be deemed to have been disclosed with respect to every
other section in this Agreement if the relevance of such disclosure to such
other section is reasonably apparent. The specification of any dollar amount in
the representations or warranties contained in this Agreement or the inclusion
of any specific item in any Schedule is not intended to imply that such amounts,
or higher or lower amounts or the items so included or other items, are or are
not material, and no party shall use the fact of the setting of such amounts or
the inclusion of any such item in any dispute or controversy as to whether any
obligation, items or matter not described herein or included in a Schedule is or
is not material for purposes of this Agreement.

 

Section 9.7 PARTIES in Interest. This Agreement shall be binding upon and inure
solely to the benefit of each Party and its successors, heirs, executors and
permitted assigns and, except as provided in ARTICLE 8 and Section 6.4, nothing
in this Agreement, express or implied, is intended to or shall confer upon any
other Person any rights, benefits or remedies of any nature whatsoever under or
by reason of this Agreement.

 

Section 9.8 Severability. If any term or other provision of this Agreement is
invalid, illegal or unenforceable, all other provisions of this Agreement shall
remain in full force and effect so long as the economic or legal substance of
the Transactions is not affected in any manner materially adverse to any Party.

 

Section 9.9 Counterparts; Facsimile Signatures. This Agreement may be executed
in one or more counterparts, each of which shall be deemed to be an original,
but all of which shall constitute one and the same agreement. Delivery of an
executed counterpart of a signature page to this Agreement by facsimile or
scanned pages shall be effective as delivery of a manually executed counterpart
to this Agreement.

 

Section 9.10 WAIVER OF JURY TRIAL. EACH PARTY HEREBY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY LAW, ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND,
ACTION, OR CAUSE of action (i) arising under this Agreement or (ii) in any way
connected with or related or incidental to the dealings of the Parties in
respect of this Agreement or any of the transactions related hereto, in each
case, whether now existing or hereafter arising, and whether in contract, tort,
equity, or otherwise. Each Party hereby further agrees and consents that any
such claim, demand, action, or cause of action shall be decided by court trial
without a jury and that the Parties may file a copy of this Agreement with any
court as written evidence of the consent of the Parties to the waiver of their
right to trial by jury.

 



 -59- 

 

 

Section 9.11 Jurisdiction and Venue. Each of the PARTIES (i) submits to the
exclusive jurisdiction, in any Action arising out of or relating to this
Agreement, of the Delaware Court of Chancery, or in the event (but only in the
event) that such court does not have jurisdiction over such Action, the United
States District Court for the District of Delaware, (ii) agrees that all claims
in respect of such Action may be heard and determined in any such court and
(iii) agrees not to bring any Action arising out of or relating to this
Agreement in any other court. Each of the PARTIEs waives any defense of
inconvenient forum to the maintenance of any Action so brought and waives any
bond, surety or other security that might be required of any other Party with
respect thereto. Each Party agrees that service of summons and complaint or any
other process that might be served in any Action may be made on such Party by
sending or delivering a copy of the process to the Party to be served at the
address of the Party and in the manner provided for the giving of notices in
Section 9.2. Nothing in this Section 9.11, however, shall affect the right of
any Party to serve legal process in any other manner permitted by Law. Each
Party agrees that a final, non-appealable judgment in any Action so brought
shall be conclusive and may be enforced by suit on the judgment or in any other
manner provided by Law.

 

Section 9.12 Remedies. Except as set forth in Section 6.2, and except for
remedies that cannot be waived as a matter of Law, the indemnification
provisions set forth in ARTICLE 8 are the exclusive post-Closing remedies with
respect to the liability for Losses of each of the SELLERs or Holdings for any
breach, inaccuracy or nonfulfillment of any representation, warranty or covenant
contained in this Agreement, provided, however, that nothing herein shall
preclude any Party from seeking any remedy in connection with any Fraud Claim or
any Party’s right to seek and obtain any equitable relief to prevent breaches of
this Agreement and to enforce specifically the terms and provisions of this
Agreement. Notwithstanding anything in this Agreement, nothing in this Agreement
will limit the PARTIES rights and remedies pursuant to the Ancillary Documents.
The PARTIES agree that irreparable damage for which monetary damages, even if
applicable, would not be an adequate remedy, would occur in the event that the
PARTIES hereto do not perform their respective obligations under the provisions
of this Agreement (including failing to take such actions as are required of
them hereunder to consummate the Transactions) in accordance with their specific
terms or otherwise breach such provisions. Each of the PARTIES agrees that it
will not oppose the granting of an injunction, specific performance and other
equitable relief when expressly available pursuant to the terms of this
Agreement on the basis that the other PARTIES have an adequate remedy at Law or
an award of specific performance is not an appropriate remedy for any reason at
Law or equity.

 

Section 9.13 Amendment. This Agreement may be amended or modified only by a
written agreement executed and delivered by a duly authorized officer of
Holdings and the SELLERs’ Representative. This Agreement may not be modified or
amended except as provided in the immediately preceding sentence and any
purported amendment by any Party or PARTIES effected in a manner which does not
comply with this Section 9.13 shall be void.

 



 -60- 

 

 

Section 9.14 Extension; Waiver. The SELLERs Representative (on behalf of
SELLERs) may (a) extend the time for the performance of any of the obligations
or other acts of Holdings contained herein, (b) waive any inaccuracies in the
representations and warranties of Holdings contained herein or in any document,
certificate or writing delivered by Holdings pursuant hereto or (c) waive
compliance by Holdings with any of the agreements or conditions contained
herein. Holdings may (i) extend the time for the performance of any of the
obligations or other acts of any Company, any SELLER or the SELLERs
Representative contained herein, waive any inaccuracies in the representations
and warranties of any Company or any SELLER contained herein or in any document,
certificate or writing delivered by any Company or any SELLER pursuant hereto or
(iii) waive compliance by any Company, any SELLER or the SELLERs Representative
with any of the agreements or conditions contained herein. Any agreement on the
part of any Party to any such extension or waiver shall be valid only if set
forth in a written instrument signed on behalf of such waiving Party. The
failure of any Party to assert any of its rights hereunder shall not constitute
a waiver of such rights or of any other preceding or subsequent default or right
to enforce or waive the same, and any extension or waiver granted by any Party
pursuant to this Section 9.14, shall constitute a one-time extension or waive
(unless expressly stated to the contrary therein) and shall affect such waiving
Party’s rights with respect to the occurrence or non-occurrence of any other
event or action.

 

Section 9.15 SELLERs Representative.

 

(a) SELLERs hereby irrevocably appoint the SELLERs Representative as the
representative, agent, proxy, and attorney in fact (coupled with an interest)
for all SELLERs for all purposes under this Agreement including the full power
and authority on SELLERs’ behalf: (i) to consummate the transactions
contemplated under this Agreement and the other agreements, instruments, and
documents contemplated hereby or executed in connection herewith, (ii) to
negotiate claims and disputes arising under, or relating to, this Agreement and
the other agreements, instruments, and documents contemplated hereby or executed
in connection herewith (including, for the avoidance of doubt, claims for
indemnification under ARTICLE 8), (iii) to receive and disburse to, or caused to
be received or disbursed to, any SELLER any funds received on behalf of such
SELLER under this Agreement or otherwise, (iv) to withhold any amounts received
on behalf of any SELLER pursuant to this Agreement or to satisfy (on behalf of
the SELLER) any and all obligations or liabilities of any SELLER or the SELLERs
Representative in the performance of any of their commitments hereunder
(including, the satisfaction of payment obligations (on behalf of SELLERs) in
connection with the indemnification of Holdings under ARTICLE 8), (v) to execute
and deliver any amendment or waiver to this Agreement and the other agreements,
instruments, and documents contemplated hereby or executed in connection
herewith (without the prior approval of any SELLER), and (vi) to take all other
actions to be taken by or on behalf of any SELLER in connection with this
Agreement and the other agreements, instruments, and documents contemplated
hereby or executed in connection herewith. Such agency and proxy are coupled
with an interest, are therefore irrevocable without the consent of the SELLERs
Representative and shall survive the death, incapacity, bankruptcy, dissolution
or liquidation of each SELLER. All decisions and actions by the SELLERs
Representative shall be binding upon each SELLER, and no SELLER shall have the
right to object, dissent, protest or otherwise contest the same. The SELLERs
Representative shall have no duties or obligations hereunder, including any
fiduciary duties, except those set forth herein, and such duties and obligations
shall be determined solely by the express provisions of this Agreement.

 



 -61- 

 

 

(b) The SELLERs Representative shall be indemnified, held harmless and
reimbursed by each SELLER severally (based on each SELLER’s Ownership
Percentage), and not jointly, against all costs, expenses (including reasonable
attorneys’ fees), judgments, fines and amounts paid or incurred by the SELLERs
Representative in connection with any claim, action, suit or proceeding to which
the SELLERs Representative or such other Person is made a party by reason of the
fact that it is or was acting as the SELLERs Representative pursuant to the
terms of this Agreement (including, the satisfaction of payment obligations (on
behalf of SELLERs) in connection with the indemnification of Holdings under
ARTICLE 8). Any and all amounts paid or incurred by the SELLERs Representative
in connection with any claim, action, suit or proceeding to which the SELLERs
Representative or such other Person is made a party by reason of the fact that
it is or was acting as the SELLERs Representative pursuant to the terms of this
Agreement are on behalf of SELLERs (and, not for the avoidance, on behalf of the
SELLERs Representative in any other capacity, as a SELLER or otherwise).

 

(c) The SELLERs Representative shall not incur any liability to any SELLER by
virtue of the failure or refusal of the SELLERs Representative for any reason to
consummate the transactions contemplated hereby or relating to the performance
of their duties hereunder, except for actions or omissions constituting fraud.
The SELLERs Representative shall have no liability in respect of any action,
claim or proceeding brought against it by any SELLER, regardless of the legal
theory under which such liability or obligation may be sought to be imposed,
whether sounding in contract or tort, or whether at law or in equity, or
otherwise, if the SELLERs Representative took or omitted taking any action in
good faith.

 

(d) If the SELLERs Representative pays or causes to be paid any amounts (on
behalf of SELLERs) in connection with any obligation or liability of a SELLER in
connection with the transactions contemplated hereby (including, the
indemnification of Holdings under ARTICLE 8) any such payments and the
reasonable expenses of the SELLERs Representative incurred in administering or
defending the underlying dispute or claim may be reimbursed, when and as
incurred, by SELLERs based on such SELLER’s Ownership Percentage (and, if not so
reimbursed by SELLERs, the SELLERs Representative shall be indemnified, held
harmless and reimbursed by each SELLER severally (based on the Ownership
Percentage for each SELLER), and not jointly, for such amount(s)). The SELLERs
Representative may, in its sole and absolute discretion, distribute, or caused
to be distributed, any or all of the funds received or held by it on behalf of
SELLERs to one or more SELLERs at any time after the date hereof, which such
distribution(s) of funds may be different (i.e., with respect to amount, timing,
conditionality or otherwise) for each SELLER. Upon full reimbursement of all
expenses, costs, obligations or liabilities incurred by the SELLERs
Representative in the performance of its duties hereunder, the SELLERs
Representative shall distribute, or caused to be distributed, all remaining
funds held by it on behalf of SELLERs to SELLERs.

 

(e) Notwithstanding anything to the contrary set forth herein, the SELLERs
Representative and its Affiliates shall not be liable for any Loss to any SELLER
for any action taken or not taken by the SELLERs Representative or for any act
or omission taken or not taken in reliance upon the actions taken or not taken
or decisions, communications or writings made, given or executed by Holdings.

 

(f) In the event the SELLERs Representative becomes unavailable or unwilling to
continue as the representative of SELLERs, the SELLERs Representative may resign
and be discharged from the duties or obligations hereunder by giving a written
and dated resignation sent concurrently to each of Holdings and SELLERs,
specifying not less than ten (10) days prior notice of the date when such
resignation will take effect. In the event of such a resignation, SELLERs shall
appoint a new representative.

 



 -62- 

 

 

(g) Holdings and its Affiliates shall have the right to rely upon all actions
taken or omitted to be taken by the SELLERs Representative pursuant to this
Agreement and the Escrow Agreement, all of which actions or omissions shall be
legally binding upon SELLERs, and upon any notices, communications or
determinations by or from the SELLERs Representative as being authorized and
given by SELLERs.

 

Section 9.16 Time of Essence. With regard to all dates and time periods set
forth or referred to in this Agreement, time is of the essence.

 

Section 9.17 Post Closing Items. The PARTIES commit to begin the following
efforts immediately upon closing of this Agreement and conclude this effort as
soon as reasonably possible and practical:

 

(a) The PARTIES will use commercially reasonable efforts to define and implement
the most effective tax and corporate structure, considering operations in Brazil
and the United Sates and the corresponding tax and commercial implications over
the PARTIES, not excluding the possibility for the SELLER to retain a minimum
percentage of the Brazilian corporate structure (if commercially reasonable and
agreed to be the PARTIES).

 

(b) The PARTIES will use commercially reasonable efforts to draft and finalize
the Holdings, LLC Operating Agreement and any other required agreements as
determined and required by the PARTIES.

 

(c) For closing under this Contribution and Sale Agreement, “unaudited”
financials are adequate, however, the BUYER may require, and the SELLER agrees
to provide upon request by BUYER, 2 prior years of audited financials within 75
days of closing under this Contribution and Sale Agreement for SEC reporting
requirements. The related audit services costs shall be supported and paid by
Holdings before any distributions are made pursuant to Section 2.5 above.

 

[Signature Page Follows]

 


 -63- 

 

 

IN WITNESS WHEREOF, the undersigned has caused this Equity Purchase Agreement to
be duly executed on its behalf as of the day and year first above written.

 

“Companies” SOUTH ENTERPRISE, LLC       By:     Name:     Title:          
NUTRIBRANDS, LTDA       By:     Name:     Title:         “Holdings” NUTRIBRANDS
HOLDINGS, LLC       By:     Name:     Title:         “SELLERs Representative”  
    By:     Name: Rodrigo Nogueira       “SELLERs” By:     Name:           By:  
  Name:           By:     Name:  

 



  

 

 

Schedule A

 

Key Employees

 

Name   Position   Headquarters Rodrigo Nogueira   Chief Executive Officer  
Brazil | USA Thiago Zella   Chief Operating Officer   Brazil Alfred Giler  
Chief Operating Officer   USA

 



  

 

 

Schedule B

 

Business Plan

 

[ex10-1_003.jpg]

 

  

 

 

Schedule C

 

Transaction Fee Listing

 

   1st Tranche   2nd Tranche   Total   %  Fees  $500   $500   $1.000    100%
Sentegrity | 5%  $175   $175   $350    35% Baril | 8%  $280   $280   $560    56%
Baril | Fixed  $45   $45   $90    9% Total  $500   $500   $1.000    100%

 

  

 

 

DISCLOSURE SCHEDULES

 

Company Schedule   Title       Schedule 2.4(a)(ii)   Seller’s Allocation of
Units in Holdings Schedule 3.1(b)   Company address and other Company names (if
any) Schedule 3.1 (c)   Current Officers and Managers of Company including
position Schedule 3.2   All equity securities and equity holders (with
beneficial interests) Schedule 3.2(b)   [list any securities described in
Section 3.2(b)] Schedule 3.4   Copies of financial statements Schedule 3.4 (c)  
Exceptions for financial statements (if any) Schedule 3.4(f)   Liabilities not
on balance sheet Schedule 3.5   Consents and Approvals Schedule 3.6(a)  
Material Contracts Schedule 3.6(b)   Summary of Material Contracts Schedule 3.7
  Absence of Changes – see description in text Schedule 3.8   Litigation
Schedule 3.9   Compliance with Laws Schedule 3.10(a)   Employee Plans Schedule
3.10(b)     Schedule 3.10(c)     Schedule 3.11   Environmental Matters Schedule
3.12 (a)   Intellectual Property Schedule 3.12 (e)   Ownership of Intellectual
Property Schedule 3.12(i)   IP Licenses Schedule 3.12(k)   Owned Computer
Hardware and Software Schedule 3.12(o)   Open Source Schedule 3.13   Labor
Matters Schedule 3.14   Insurance Schedule 3.15   Tax Matters Schedule 3.17(a)  
Real Property Schedule 3.17(b)   Personal Property Schedule 3.18   Transactions
with Affiliates Schedule 3.19(a)   Material Customers Schedule 3.19(b)  
Material Suppliers Schedule 3.22   Bank Accounts

 

Seller Schedule

 

Schedule 4.2 Consents and Approvals; No Violations

 



  

 

 